                  Case 20-10475-BLS              Doc 11       Filed 03/03/20         Page 1 of 46




                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF DELAWARE

                                                             :
    In re:                                                   : Chapter 11
                                                             :
    CRAFTWORKS PARENT, LLC, et al.,                          : Case No. 20-10475 (___)
                                                             :
                     Debtors.1                               : (Joint Administration Requested)
                                                             :

          MOTION OF DEBTORS FOR INTERIM AND FINAL ORDERS
(I) AUTHORIZING THE DEBTORS TO OBTAIN SENIOR SECURED POSTPETITION
   FINANCING; (II) GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE
  EXPENSE STATUS; (III) AUTHORIZING THE USE OF CASH COLLATERAL; (IV)
  GRANTING ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES;
  (V) SCHEDULING A FINAL HEARING; AND (VI) GRANTING RELATED RELIEF

                   CraftWorks Parent, LLC (“CW Parent”) and its debtor affiliates, as debtors and

debtors in possession (collectively with CW Parent, the “Debtors”) in the above-captioned

chapter 11 cases (the “Chapter 11 Cases”), respectfully represent in support of this motion (the

“Motion”) as follows:2




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN 37204.
2
      Capitalized terms used but not defined herein shall have the meaning given to them in the DIP Credit Agreement
      (as defined below) or the Proposed Interim Order, as applicable.
                Case 20-10475-BLS              Doc 11        Filed 03/03/20       Page 2 of 46




                                          RELIEF REQUESTED

                 1.       By this Motion, and pursuant to sections 105(a), 361, 362, 363(c), 363(e),

364(c), 364(d)(1), 364(e) and 507 of title 11 of the United States Code (the “Bankruptcy Code”),

Rules 2002, 4001, 6003, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rules 4001-1 and 9013-1(m) of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors seek entry of interim and final orders, substantially in the forms attached

hereto as Exhibit A (the “Proposed Interim Order”), and a final order (the “Proposed Final Order”

and, together with the Proposed Interim Order, the “DIP Orders”),3 (i) authorizing the Debtors to

obtain postpetition debtor in possession financing pursuant to the DIP Credit Agreement (as

defined below), a copy of which is attached as Exhibit 1 to the Proposed Interim Order, on the

terms described herein; (ii) granting liens and superpriority administrative claims; (iii) authorizing

the use of “cash collateral” (as defined in section 363 of the Bankruptcy Code, “Cash Collateral”);

(iv) granting the Adequate Protection Obligations to the Prepetition Secured Parties (each as

defined below); (v) scheduling a final hearing (the “Final Hearing”) within approximately 28 days

of the commencement of these Chapter 11 Cases to consider entry of the Proposed Final Order;

and (vi) granting related relief.

                 2.       In support of this Motion, the Debtors submit (a) the Declaration of Colin

M. Adams, Managing Director, M-III Advisory Partners, LP (the “Adams Declaration”), filed

contemporaneously herewith, and (b) the First Day Declaration (as defined below).




3
    The Debtors intend to file the Proposed Final Order prior to the Final Hearing (as defined below).


                                                         2
              Case 20-10475-BLS         Doc 11       Filed 03/03/20   Page 3 of 46




                                JURISDICTION AND VENUE

               3.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012 (the “Amended Standing Order”).

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of the Chapter 11 Cases and

this Motion is proper in this District under 28 U.S.C. §§ 1408 and 1409.

               4.      Pursuant to Bankruptcy Rule 7008 and Local Rule 9013-1(f), the Debtors

consent to the entry of a final order by the Court in connection with this Motion to the extent that

it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection therewith consistent with Article III of the United States Constitution.

                                        BACKGROUND

A.     General Background

               5.      On the date hereof (the “Petition Date”), the Debtors each commenced a

case by filing a petition for relief under chapter 11 of the Bankruptcy Code. The Debtors have

requested that the Chapter 11 Cases be jointly administered.

               6.      The Debtors are authorized to continue to operate their businesses and

manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code.

               7.      No trustee, examiner, or statutory committee of creditors has been

appointed in the Chapter 11 Cases.

               8.      The Debtors are the nation’s leading operator and franchisor of steakhouses

and brewery and craft beer focused casual dining restaurants in the U.S., with 338 locations in 39




                                                 3
                     Case 20-10475-BLS              Doc 11        Filed 03/03/20        Page 4 of 46




States and the District of Columbia and abroad in Taiwan.4 The Debtors employ more than 18,000

team members and corporate and other support staff, including at its restaurants nationwide and at

offices located in Nashville, Tennessee and Broomfield, Colorado.

                      9.       The Debtors’ four largest “core” brands include Logan’s Roadhouse, Old

Chicago Pizza & Taproom, Gordon Biersch Brewery Restaurant and Rock Bottom Restaurant and

Brewery. In addition, the Debtors own and operate unique one-off “specialty” restaurants such

as Big River Grille & Brewing Works and ChopHouse & Brewery. Finally, the Debtors derive

substantial revenue each year from franchising their core brands Logan’s Roadhouse, Old Chicago

and Gordon Biersch.

                      10.      Additional information regarding the Debtors, including their business

operations, their corporate and capital structure and the events leading to the commencement of

the Chapter 11 Cases is set forth in the Declaration of Hazem Ouf in Support of Chapter 11

Petitions and First Day Pleadings (the “First Day Declaration”) filed contemporaneously herewith

and incorporated herein by reference.

B.           The Debtors’ Prepetition Capital Structure

                      11.      As of the Petition Date, the Debtors had approximately $235.4 million in

outstanding debt, as described in detail below. A summary of the debt obligations is as follows:

                  Facility         Agent/        Borrowers/      Secured/  Principal
                                   Lender/       Guarantors     Unsecured   Amount
                                    Issuer                                Outstanding
    1.     First Lien Loans – Fortress Credit All Debtors other Secured   $131.7mm5
           Term Loan and Co LLC, as agent than CW Parent


4
         Approximately 261 of the Debtors’ restaurants are leased and approximately 77 are franchised.
5
         Represents the total aggregate principal amount owed to Fortress as acknowledged in the Forbearance Agreement;
         however, Fortress’ total claim may exceed this amount by the amount of accrued and unpaid interest (including
         the $3.2 million interest payment that was not paid on February 3, 2020, fees including the $500,000 forbearance
         fee, and other fees and expenses required to be paid pursuant to Section 12.3 of the Prepetition Credit Agreement.


                                                              4
                      Case 20-10475-BLS              Doc 11        Filed 03/03/20        Page 5 of 46




                    Facility               Agent/                  Borrowers/             Secured/         Principal
                                           Lender/                 Guarantors            Unsecured         Amount
                                            Issuer                                                        Outstanding
           Revolving Line of                                  and            CW
           Credit                                             Intermediate
    2.     First Lien Loans – Wells Fargo                     All Debtors other          Secured          $4.7mm
           Letters of Credit  Bank, National                  than CW Parent
                              Association,                    and CW
                                                              Intermediate
    4.     Second Lien               Wells Fargo              All Debtors other          Secured          $35.0mm
           Loans – Term              Bank, National           than CW Parent
           Loan                      Association, as          and CW
                                     agent                    Intermediate
    5.     Seller Notes              Roadhouse                All Debtors other          Unsecured        $30.0mm
                                     Holding Inc.             than CW Parent
                                                              and CW
                                                              Intermediate
    6.     Recovery Note             Wells Fargo              CraftWorks Parent,         Unsecured        $34.0mm6
                                     Bank, National           LLC
                                     Association

              (1)      The Prepetition First Lien Credit Facility

                       12.     Prior to the commencement of the Chapter 11 Cases, Debtors CraftWorks

Holdings, LLC (“CW Holdings”), Craftworks Restaurants & Breweries, Inc. (“Craftworks

Borrower”) and Logan’s Restaurants, Inc. (“Logan Borrower” and, together with Craftworks

Borrower, the “Borrowers”) were parties to that certain First Lien Credit Agreement dated as of

November 1, 2018 (as amended, restated, supplemented or otherwise modified from time to time,

the “Prepetition First Lien Credit Agreement”), by and among CW Holdings, the Borrowers, the

financial institutions from time to time party thereto as lenders (the “Prepetition First Lien



6
         The Recovery Note consists of a promissory note of $34 million and is subordinate to the First Lien Term Loan,
         Second Lien Term Loan and the Seller Note. The Recovery Note does not bear interest. The principal amount
         of the Recovery Note is paid as follows: (1) after equity proceeds of $45 million have been distributed to the
         Company’s equity holders (Initial Equity Distribution), the Company’s equity holders will receive no further
         equity proceeds until the Recovery Note payee receives $18 million (First Principal Payment) and (2) after the
         Initial Equity Distribution and First Principal Payment and additional equity proceeds of $90 million have been
         distributed to the equity holders, the shareholders will receive no further equity proceeds until the Recovery Note
         payee receives $16 million. For accounting purposes, due to the contingent nature of the liability, the Company
         recorded a liability for the Recovery Note of $18.3 million.


                                                               5
              Case 20-10475-BLS          Doc 11       Filed 03/03/20    Page 6 of 46




Lenders”), Fortress Credit Co LLC (“Fortress”), as administrative agent and collateral agent for

the Prepetition First Lien Lenders (in such capacities, the “Prepetition First Lien Agent”) and

Wells Fargo Bank, National Association (“Wells Fargo”), as issuing lender (in such capacity, the

“Issuing Lender;” and collectively with the Prepetition First Lien Lenders and the Prepetition First

Lien Agent, the “Prepetition First Lien Secured Parties”).

               13.     The Prepetition First Lien Credit Agreement provides for a loan

commitment comprised of (a) a $130.0 million secured term loan commitment, (b) a $3.0 million

revolving credit commitment and (c) a $6.0 million letter of credit commitment. The Debtors used

the proceeds of the loans under the Prepetition First Lien Credit Agreement to fund the Logan’s

Borrower’s acquisition of Logan’s Roadhouse (the “Logan’s Acquisition”) by refinancing, in part,

its existing credit facility. As of the Petition Date, the outstanding principal balance of term loans

and revolving loans is $128.7 million and $3.0 million, respectively, and there is approximately

$4.7 million in outstanding issued letters of credit. The Prepetition First Lien Credit Agreement

matures on November 1, 2023.

               14.     Pursuant to that certain Guaranty and Security Agreement dated as of

November 1, 2018 (as amended, restated, supplemented or otherwise modified from time to time,

the “Prepetition First Lien Guaranty and Security Agreement”), in favor of the Prepetition First

Lien Agent, the obligations under the Prepetition First Lien Credit Agreement are guaranteed,

jointly and severally, by CW Holdings, the Borrowers and Debtors Big River Breweries, Inc.,

Brew Moon Colorado, Inc., ChopHouse License, LLC, Craft Brewery Holding, Inc., CraftWorks

Restaurants & Breweries Group, Inc., CraftWorks Restaurants & Breweries, LLC, GB

Acquisition, Inc., GB Franchise, LLC, GB Kansas, LLC, GB Maryland, Inc., GB Parent, Inc.,

GBBR Texas, Inc., Gordon Biersch Brewery Restaurant Group, Inc., Harbor East Brewery, LLC,



                                                  6
                Case 20-10475-BLS            Doc 11       Filed 03/03/20      Page 7 of 46




Logan’s Roadhouse Of Kansas, Inc., Logan’s Roadhouse of Texas, Inc., Logan’s Roadhouse, Inc.,

LRI Holdings, Inc., Old Chicago Franchising LLC, Old Chicago of Colorado, Inc., Old Chicago

of Kansas, Inc., Old Chicago Oregon, LLC, Old Chicago Parker Crossing, Inc., Old Chicago

Taproom, LLC, Old Chicago Westminster, Inc., Roadhouse Intermediate Inc., Roadhouse Midco

Inc., Roadhouse Parent Inc., Rock Bottom Arizona, Inc., Rock Bottom License, LLC, Rock

Bottom of Minneapolis, Inc., Wadsworth Old Chicago, Inc. and Walnut Brewery, Inc. (collectively

with CW Holdings and the Borrowers, the “Existing Loan Parties”)7 and are secured by

substantially all of the assets of the Existing Loan Parties (collectively, the “Prepetition

Collateral”). The Prepetition First Lien Credit Agreement, the Prepetition First Lien Guaranty and

Security Agreement, and all other agreements, documents, notes, certificates and instruments

executed and/or delivered in connection with, to, or in favor of the Prepetition First Lien Secured

Parties, including, without limitation, control agreements, mortgages, security agreements,

guaranties, and UCC financing statements and all other related agreements, documents, notes,

certificates and instruments executed and/or delivered in connection therewith or related thereto,

each may have been amended, modified or supplemented from time to time are collectively

referred to herein as the “Prepetition First Lien Documents.”

                15.      On January 31, 2020, CW Holdings, the Borrowers, the Prepetition First

Lien Agent and the Prepetition First Lien Lenders entered into a forbearance agreement (the “First

Lien Forbearance Agreement”), pursuant to which the Prepetition First Lien Agent and the

Prepetition First Lien Lenders agreed to forbear from exercising their rights and remedies under

the Prepetition First Lien Documents in respect of certain defaults and events of default thereunder




7
    The following Debtors are not Existing Loan Parties: CraftWorks Parent, LLC and CraftWorks Intermediate Co,
    LLC.


                                                      7
              Case 20-10475-BLS         Doc 11       Filed 03/03/20   Page 8 of 46




through the earliest of (a) February 14, 2020; provided that such date was extended to March 1,

2020 if (i) no Termination Event had then occurred and (ii) the Existing Loan Parties demonstrated

reasonable progress in preparing for these Chapter 11 Cases, (b) the filing of these Chapter 11

Cases and (c) the date on which a Termination Event occurs.

               (2)    The Prepetition Second Lien Credit Facility

               16.    Prior to the commencement of the Chapter 11 Cases, the Borrowers and CW

Holdings were parties to that certain Second Lien Credit Agreement dated as of November 1, 2018

(as amended, restated, supplemented or otherwise modified from time to time, the “Prepetition

Second Lien Credit Agreement”), by and among CW Holdings, the Borrowers, the financial

institutions from time to time party thereto as lenders (the “Prepetition Second Lien Lenders”),

and Wells Fargo, as administrative agent and collateral agent for the Prepetition Second Lien

Lenders (in such capacities, the “Prepetition Second Lien Agent,” and together with the Prepetition

Second Lien Lenders, the “Prepetition Second Lien Secured Parties”).

               17.    The Prepetition Second Lien Credit Agreement provides for a $35.0 million

secured term loan facility. The obligations arising under the Prepetition Second Lien Credit

Agreement constitutes take-back debt arising from the Logan’s Acquisition. As of the Petition

Date, the outstanding principal balance under the Second Lien Credit Agreement is approximately

$35.0 million on account of the second lien term loan. The Prepetition Second Lien Credit

Agreement matures on May 1, 2024.

               18.    Pursuant to that certain Prepetition Second Lien Guaranty and Security

Agreement dated as of November 1, 2018 (as amended, restated, supplemented or otherwise

modified from time to time, the “Prepetition Second Lien Guaranty and Security Agreement”), in

favor of the Prepetition Second Lien Agent, the obligations under the Prepetition Second Lien



                                                 8
              Case 20-10475-BLS          Doc 11       Filed 03/03/20   Page 9 of 46




Credit Agreement are guaranteed, jointly and severally, by the Existing Loan Parties and are

secured by the Prepetition Collateral.     The Prepetition Second Lien Credit Agreement, the

Prepetition Second Lien Guaranty and Security Agreement, and all other agreements, documents,

notes, certificates and instruments executed and/or delivered in connection with, to, or in favor of

the Prepetition Second Lien Agent and/or Prepetition Second Lien Lenders, including, without

limitation, control agreements, mortgages, security agreements, guaranties, and UCC financing

statements and all other related agreements, documents, notes, certificates and instruments

executed and/or delivered in connection therewith or related thereto, each may have been amended,

modified or supplemented from time to time are collectively referred to herein as the “Prepetition

Second Lien Documents.”

               19.     The Prepetition First Lien Documents and the Prepetition Second Lien

Documents are together referred to herein as the “Prepetition Secured Loan Documents.” The

Prepetition First Lien Agent and the Prepetition Second Lien Agent are together referred to herein

as the “Prepetition Agents.” The Prepetition First Lien Secured Parties and the Prepetition Second

Lien Secured Parties are together referred to herein as the “Prepetition Secured Parties,” and each,

a “Prepetition Secured Party.”

               (3)     The P-Card Program

               20.     The Debtors provide certain employees with access to purchase cards

(collectively, the “P-Cards”) issued by Wells Fargo (the “P-Card Program”) pursuant to that

certain WellsOne® Commercial Card Agreement, dated on or around October 27, 2011 (as

amended, restated, supplemented or otherwise modified from time to time, the “P-Card

Agreement”), by and between the Debtors and Wells Fargo. Prior to the Petition Date, the Debtors

had largely phased out the P-Card Program. As a result, as of the Petition Date, the P-Cards only



                                                  9
               Case 20-10475-BLS              Doc 11      Filed 03/03/20         Page 10 of 46




remain in use by a handful of employees for approved business expenses and supplies incurred by

employees on behalf of the Debtors in the ordinary course of business. Costs incurred through use

of the P-Cards, in turn, are paid on a monthly basis. Pursuant to that certain Security Agreement:

Card Obligations dated on or about February 20, 2020, obligations under the P-Card Program (the

“P-Card Obligation”) are secured by funds deposited by the Debtors into the deposit account

(ending 1298) maintained by the Debtors at Wells Fargo (the “P-Card Carve-Out Collateral”).

                 (4)      Intercreditor Agreement8

                 21.      Pursuant to that certain Intercreditor Agreement dated as of November 1,

2019, by and among (a) Fortress, as First Lien Representative for the Initial First Lien

Claimholders, Fortress, as collateral agent for the Initial First Lien Claimholders, (b) Wells Fargo,

as Second Lien Representative for the Initial Second Lien Claimholders, (c) Wells Fargo, as

collateral agent for the Initial Second Lien Claimholders, and (d) each additional First Lien

Representative, First Lien Collateral Agent, Second Lien Representative and Second Lien

Collateral Agent from time to time party thereto (as amended, restated, supplemented or otherwise

modified from time to time, the “Intercreditor Agreement”), the First Lien Representative, First

Lien Collateral Agent, Second Lien Representative and Second Lien Collateral Agent agreed,

among other things and as more specifically set forth therein, on the respective rights, interests,

obligations, priority, and positions of the Prepetition Secured Parties with respect to the Prepetition

Collateral. The Intercreditor Agreement provides, among other things, that the liens securing

obligations under the Prepetition Second Lien Documents (the “Prepetition 2L Liens”) are




8
    All capitalized terms used but not otherwise defined in this subsection shall have the meanings ascribed to such
    terms in the Intercreditor Agreement.


                                                        10
             Case 20-10475-BLS          Doc 11    Filed 03/03/20     Page 11 of 46




subordinate and junior to the liens securing obligations under the Prepetition First Lien Documents

(the “Prepetition 1L Liens,” and together with the Prepetition 2L Liens, the “Prepetition Liens”).

               (5)    The Seller Note

               22.    In connection with Logan Borrower’s acquisition of Roadhouse

Intermediate, Inc., LRI executed that certain Subordinated Promissory Note dated as of November

1, 2018 (the “Initial Seller Note”) in the original principal amount of $30,000,000 in favor of

Roadhouse Holding Inc. (“Roadhouse Holding”). The Initial Seller Note incurs interest at a rate

per annum equal to (a) 0.0% for the period beginning on November 1, 2018 through November 1,

2019, (b) 12.0% for the period beginning November 2, 2019 through November 1, 2020, (c) 14.0%

for the period beginning November 2, 2020 through November 1, 2021 and (d) 16.0% for the

period beginning November 2, 2021 and thereafter. Interest is payable annually on the anniversary

of the Initial Seller Note. The Initial Seller Note matures on November 1, 2024.

               23.    The Initial Seller Note was subsequently assigned by Roadhouse Holding

to various permitted lenders, and in connection therewith, LRI executed a series of six (6)

unsecured subordinated promissory notes dated October 31, 2019, referred to as the “1L PIK

Notes,” and a series of nine (9) unsecured subordinated promissory notes dated October 31, 2019,

referred to as the “2L PIK Notes.”

               24.    As of the Petition Date, the aggregate outstanding principal balance of the

1L PIK Notes and 2L PIK Notes is $30.0 million.

               (6)    The Recovery Note

               25.    Pursuant to that certain Recovery Note Purchase and Assignment

Agreement dated as of November 1, 2018 (the “Recovery Note Agreement”), by and among CW

Parent, Debtor CraftWorks Restaurants & Breweries Group, Inc. (“CW Restaurants & Breweries



                                                 11
              Case 20-10475-BLS          Doc 11    Filed 03/03/20     Page 12 of 46




Group”) and Wells Fargo, as administrative agent for certain lenders (collectively, the “Payee”),

CW Parent issued and sold to CW Restaurants & Breweries Group that certain Recovery Payment

Note dated November 1, 2018 (the “Original Recovery Note”) in the original principal amount of

$34,000,000 by CW Parent in favor of CW Restaurants & Breweries Group.

               26.     Following issuance and purchase of the Original Recovery Note by CW

Restaurants & Breweries Group, the Original Recovery Note was assigned by CW Restaurants &

Breweries Group to the Payee pursuant to that certain Recovery Note dated as of November 1,

2018 in the original principal amount of $34,000,000 (the “Amended Recovery Note”) by CW

Parent in favor of the Payee. The Amended Recovery Note is unsecured, accrues no interest and

is payable in accordance with the payment waterfall described therein.

               27.     As of the Petition Date, the outstanding principal amount of the Amended

Recovery Note is approximately $34.0 million.

C.     The Debtors Have a Critical Need for Post-Petition Financing

               28.     The Debtors have insufficient cash to operate their business and continue

paying their debts as they come due. The Debtors require immediate access to liquidity to ensure

that they can continue operating in these Chapter 11 Cases while they conduct a sale and marketing

process for their assets. Without prompt postpetition financing and access to Cash Collateral, the

Debtors do not have sufficient cash to operate their business, pay employee wages, or pay other

critical business expenses, causing immediate and irreparable harm to the value of the Debtors’

estates to the detriment of all stakeholders.

               29.     Prior to the Petition Date, the Debtors, in consultation with their financial

advisor, M-III Advisory Partners, L.P. (“M-III”), reviewed and analyzed the Debtors’ projected

cash needs and prepared a 13-week cashflow projection outlining the Debtors’ postpetition cash

needs. A copy of the initial budget is attached the Proposed Interim Order as Exhibit 2 (the “DIP

                                                  12
              Case 20-10475-BLS         Doc 11    Filed 03/03/20      Page 13 of 46




Budget”). The Debtors believe that the DIP Budget and their projections provide an accurate

reflection of their funding requirements over the identified period, will allow them to meet their

obligation and are reasonable and appropriate under the circumstances.

               30.     Based on the forecasts set forth in the DIP Budget, the Debtors, with the

assistance of their advisors, determined the amount of postpetition financing required to administer

these Chapter 11 Cases, including (a) to fund the first twenty-one (21) days of these Chapter 11

Cases (which is estimated to be $12 million (the “Interim Amount”)) and (b) through the closing of

the sales process (which is estimated to be $23 million, inclusive of the Interim Amount).

D.       The Debtors’ Efforts to Obtain DIP Financing

               31.     In connection with their preparation of the DIP Budget, the Debtors, with

the assistance of their advisors, considered potential sources of financing that would provide the

liquidity necessary to fund these Chapter 11 Cases. As part of this process, M-III solicited

proposals for debtor in possession financing by contacting various well-established and

experienced financial institutions and other capital sources. Among others, M-III contacted the

Prepetition First Lien Lenders and five other capital sources to solicit financing proposals. As set

forth in the Adams Declaration, the five parties were lenders that M-III knew often made loans in

distressed and bankruptcy situations and include traditional lender sources and alternative credit

funds.

               32.     Only the Prepetition First Lien Lenders made a financing proposal. No

other party M-III contacted expressed interest in providing postpetition credit on an unsecured or

subordinated basis given the existence of preexisting secured parties with liens on all of the

Debtors’ assets. Because substantially all of the Debtors’ assets are encumbered by the Prepetition

Liens, either the Prepetition Secured Parties would need to consent to priming financing from a



                                                 13
                 Case 20-10475-BLS           Doc 11      Filed 03/03/20        Page 14 of 46




new party or the Debtors would have to prevail on a protracted, expensive and uncertain priming

litigation.

                  33.      The Prepetition First Lien Agent advised the Debtors and M-III that the

Prepetition First Lien Lenders would not consent to having their liens primed by any third party

postpetition financing facility.

                  34.      Therefore, to gain access to critical and necessary postpetition financing in

the form of the DIP Facility, the Debtors focused their postpetition financing negotiations on the

Prepetition First Lien Agent. These negotiations were conducted at arm’s length and in good faith

by M-III and the Debtors.

D.        Detailed Summary of the Proposed DIP Facility

                  35.      A summary of the proposed DIP Facility and certain material terms set forth

in the DIP Credit Agreement is set forth below:9

                                   OVERVIEW OF THE DIP FACILITY

    Borrowers            Craftworks Restaurants & Breweries, Inc. and Logan’s Restaurants, Inc. (together,
                         the “DIP Borrower”).

                         See DIP Credit Agreement pmbl. (definition of Borrowers).
    Guarantors           Holdings and each of the DIP Borrowers’ existing and future direct and indirect
                         subsidiaries, on a joint and several basis (other than Logan’s Roadhouse of
                         Conway, Inc., an Arkansas non-profit corporation).

                         See DIP Credit Agreement § 1.1 (definition of Guarantors).
    DIP Agent            Fortress Credit Co LLC (in such capacity, together with its successors and assigns,
                         the “DIP Agent”).

                         See DIP Credit Agreement § 1.1 (definition of Administrative Agent).
    DIP Lenders          Certain Prepetition First Lien Lenders will, either directly or through one or more
                         affiliates (or funds or accounts advised or sub-advised by such person) (such
                         participating funds, collectively, the “DIP Lenders”), finance the New Money DIP
                         Facility (as defined below) and participate in the New Money DIP Commitments
                         (as defined herein) on a pro rata basis, determined based on the outstanding
                         principal amount of Loans under the Prepetition First Lien Credit Agreement


9
      This summary is provided in accordance with Bankruptcy Rule 4001 and Local Rule 4001-2 and is qualified in
      its entirety by reference to the provisions of the DIP Credit Agreement and the Proposed Interim Order.

                                                       14
               Case 20-10475-BLS        Doc 11      Filed 03/03/20      Page 15 of 46




                               OVERVIEW OF THE DIP FACILITY

                    (together with all other Obligations, the “Prepetition First Lien Obligations”) held
                    by the DIP Lenders as of the date of the Petition Date.

                    See DIP Credit Agreement § 1.1 (definition of Lender).
DIP Facility        A secured superpriority priming debtor-in-possession non-amortizing facility
                    comprised of:

                        (i)      a new money credit facility in an aggregate principal amount not to
                                 exceed $23 million (the “New Money DIP Facility”; the DIP Lenders’
                                 commitments under the New Money DIP Facility, the “New Money
                                 DIP Commitments”; the loans under the New Money DIP Facility, the
                                 “New Money DIP Loans”; each DIP Lender’s claim under the New
                                 Money DIP Facility, a “New Money DIP Claim”; and collectively, the
                                 “New Money DIP Claims”; and proceeds received by the Borrowers
                                 from the New Money DIP Loans (as defined below), the “DIP
                                 Proceeds”);

                        (ii)     a roll up loan facility (the “Roll-Up DIP Facility”; the applicable DIP
                                 Lenders’ commitments under the Roll-Up DIP Facility, the “Roll-Up
                                 DIP Commitments”) pursuant to which the DIP Lenders shall be
                                 deemed to make loans under the Roll-Up DIP Facility (the deemed
                                 loans under the Roll-Up DIP Facility, the “Roll-Up DIP Loans”; each
                                 DIP Lender’s claim under the Roll-Up DIP Facility, a “Roll-Up DIP
                                 Claim”; and collectively, the “Roll-Up DIP Claims”) in an amount
                                 equal to five dollars for every dollar of New Money DIP Loans
                                 disbursed by such DIP Lenders (or their designated affiliates) from
                                 and after the entry of the Interim Order and upon any Extension of
                                 Credit (as defined in the DIP Credit Agreement) occurring thereafter
                                 (with the aggregate principal amount of all Roll-Up DIP Loans of all
                                 DIP Lenders shall not exceed $115,000,000 at any time); and

                    See Proposed Interim Order pmbl.; DIP Credit Agreement §§ 2.1, 3.1.
DIP Budget          The “DIP Budget” shall consist of a 13-week operating budget setting forth all
                    forecasted receipts and disbursements on a weekly basis for such 13-week period
                    beginning as of the week of the Petition Date, broken down by week, including the
                    anticipated weekly uses of the DIP Proceeds for such period (and draws under the
                    DIP Facility), which shall include, among other things, available cash, cash flow,
                    trade payables and ordinary course expenses, total expenses and capital
                    expenditures, fees and expenses relating to the DIP Facility, fees and expenses
                    related to the Chapter 11 Cases (including professional fees), and working capital
                    and other general corporate needs, which forecast shall be in form reasonably
                    satisfactory to the DIP Agent at the direction of the Required DIP Lenders and in
                    substance satisfactory to the DIP Agent at the direction of the Required DIP
                    Lenders.

                    See DIP Credit Agreement § 1.1 (definition of Budget).
Interest Rate       The New Money DIP Loans will bear interest at the Applicable Margin (as defined
                    herein) plus the current LIBOR rate as determined by the DIP Agent in accordance
                    with its customary procedures, and utilizing such electronic or other quotation

                                                 15
            Case 20-10475-BLS          Doc 11      Filed 03/03/20       Page 16 of 46




                            OVERVIEW OF THE DIP FACILITY

                   sources as it considers appropriate, to be the rate at which United States Dollar
                   deposits are offered to major banks in the London interbank market three (3)
                   Business Days prior to the commencement of the requested interest period,
                   adjusted for reserve requirements, if any, and subject to customary change of
                   circumstance provisions, for interest periods of one month (the “LIBOR Rate”),
                   payable quarterly in arrears; provided, however, that in no event shall the LIBOR
                   Rate at any time be less than 1.00%.

                   “Applicable Margin” means a rate per annum equal to 8.5% paid in cash.

                   The Roll-Up DIP Loans will bear interest at the non-default rate set forth in the
                   Prepetition First Lien Loan Documents, payable in cash on the DIP Termination
                   Date.

                   Interest shall be calculated on the basis of the actual number of days elapsed in a
                   360 day year.

                   Default Rate: upon the occurrence of and during the continuance of an Event of
                   Default under the DIP Loan Documents, the DIP Loans and all DIP Obligations
                   will automatically bear interest at an additional 2.00% per annum.

                   See DIP Credit Agreement § 5.1.
Fees               A closing fee equal to 2.00% (the “Closing Fee”) on the entire New Money DIP
                   Commitments, which shall be earned upon entry of the Interim DIP Order, with
                   such Closing Fee to be shared on a pro rata basis by the DIP Lenders. The Closing
                   Fee shall be paid in cash on the Closing Date to the DIP Agent (for distribution to
                   the DIP Lenders).

                   See DIP Credit Agreement § 5.3.
Use of Proceeds    To provide working capital, for general corporate purposes and to fund the Chapter
                   11 Cases, in each case subject to the DIP Budget (including Permitted Variances)
                   and the terms and conditions of the DIP Credit Agreement and the DIP Orders,
                   including, without limitation, to (i) provide working capital and for other general
                   corporate purposes of the Debtors, (ii) fund the costs of the administration of the
                   Chapter 11 Cases (including professional fees and expenses) and the section 363
                   sale process, and (iii) fund interest, fees, and other payments contemplated in
                   respect of the DIP Facility.

                   See Proposed Interim Order ¶ 9; DIP Credit Agreement § 8.6.
Use of Cash        The Debtors are authorized to use Cash Collateral subject to and in accordance
Collateral;        with the terms, conditions, and limitations set forth in the Interim Order, the DIP
Entities with an   Budget (and Permitted Variances) and the DIP Loan Documents.
Interest in Cash
                   “Cash Collateral” means all cash proceeds of the Prepetition Collateral, including
Collateral
                   all such cash proceeds held in any of the Existing Loan Parties’ banking, checking
                   or other deposit accounts with financial institutions (in each case, other than trust,
                   escrow and custodial funds held as of the Petition Date in properly established
                   trust, escrow and custodial accounts or funds held in the Excluded Accounts),



                                                16
             Case 20-10475-BLS           Doc 11      Filed 03/03/20        Page 17 of 46




                              OVERVIEW OF THE DIP FACILITY

                     wherever located, are Cash Collateral of the Prepetition Secured Parties within the
                     meaning of section 363(a) of the Bankruptcy Code.
                     The entities with an interest in Cash Collateral are the DIP Agent, DIP Lenders
                     and the Prepetition Secured Parties.

                    See Proposed Interim Order ¶ 10.
Conditions       to Certain customary conditions precedent to extensions of credit, including, among
Borrowing           other things, (i) execution of DIP Loan Documents, (ii) entry of the DIP Orders,
                    (iii) representations and warranties of each Borrower and each Guarantor set forth
                    in the DIP Credit Agreement shall be true and correct in all material respects
                    (without duplication of any materiality qualifier) on and as of the Closing Date or
                    on and as of the date of any Extension of Credit thereafter, (iv) receipt of a notice
                    at least two business days prior to the anticipated date of any Extension of Credit,
                    (v) compliance with the DIP Budget (subject to Permitted Variances), (vi)
                    limitations on material indebtedness, (vii) no Material Adverse Effect, and (viii)
                    no Default or Event of Default shall have occurred or be existing.

                     See DIP Credit Agreement §§ 6.1, 6.2.
DIP Collateral       “DIP Collateral” means all prepetition and postpetition property of the Debtors,
                     wherever located, whether existing on the Petition Date or thereafter acquired.

                     See Proposed Interim Order ¶ 5.
Liens and            All obligations of the Borrowers and the Guarantors to the DIP Agent and the DIP
Priorities of DIP    Lenders under the DIP Facility, including, without limitation, all principal and
Obligations          accrued interest, premiums (if any), costs, fees and expenses or any other amounts
                     due, or any exposure of each DIP Lender and its affiliates in respect of cash
                     management incurred on behalf of the Borrowers or any Guarantor under the DIP
                     Facility (collectively, the “DIP Obligations”), shall be secured by liens and
                     security interests (the “DIP Liens”) on all real and personal property, whether now
                     existing or hereafter arising and wherever located, tangible and intangible, of, with
                     respect to the DIP Obligations, each of the DIP Parties (the “DIP Collateral”),
                     including without limitation: (a) all cash, cash equivalents, deposit accounts,
                     securities accounts, accounts, other receivables (including credit card receivables),
                     chattel paper, contract rights, inventory (wherever located), instruments,
                     documents, securities (whether or not marketable) and investment property
                     (including, without limitation, all of the issued and outstanding capital stock of
                     each of its subsidiaries), furniture, fixtures, equipment (including documents of
                     title), goods, franchise rights, trade names, trademarks, servicemarks, copyrights,
                     patents, license rights, intellectual property, general intangibles (including, for the
                     avoidance of doubt, payment intangibles), rights to the payment of money
                     (including, without limitation, tax refunds and any other extraordinary payments),
                     supporting obligations, guarantees, letter of credit rights, commercial tort claims,
                     causes of action, and all substitutions, indemnification rights, all present and future
                     intercompany debt, books and records related to the foregoing, and proceeds of the
                     foregoing, wherever located, including insurance or other proceeds, (b) all owned
                     real property interests and all leasehold real property interests and proceeds
                     thereof, (c) subject to, and upon entry of, the Final Order, any avoidance actions
                     brought pursuant to Chapter 5 of the Bankruptcy Code (“Avoidance Actions”) and

                                                   17
            Case 20-10475-BLS        Doc 11      Filed 03/03/20       Page 18 of 46




                          OVERVIEW OF THE DIP FACILITY

                 the proceeds thereof, and (d) all other property of the DIP Parties that was not
                 otherwise subject to valid, perfected, enforceable and nonavoidable liens on the
                 Petition Date. Notwithstanding the foregoing, the DIP Collateral shall not include
                 (and the DIP Liens shall not extend to) any assets held by the Debtors in trust, and
                 any “Excluded Assets” (as defined in the DIP Credit Agreement).

                 The DIP Liens securing the DIP Obligations are valid, automatically fully-
                 perfected, non-avoidable, senior in priority and superior to any security, mortgage,
                 collateral interest, lien or claim to any of the DIP Collateral, except that the DIP
                 Liens shall be subject to the Carve Out and shall otherwise be junior only to
                 Permitted Prior Liens. Other than as set forth in this Interim Order or in the DIP
                 Documents, the DIP Liens shall not be made subject to or pari passu with any lien
                 or security interest heretofore or hereinafter granted in the Chapter 11 Cases or any
                 Successor Cases, and shall be valid and enforceable against any trustee appointed
                 in the Chapter 11 Cases or any Successor Cases, upon the conversion of any of the
                 Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code (or in any
                 other Successor Case), and/or upon the dismissal of any of the Chapter 11 Cases
                 or Successor Cases. The DIP Liens shall not be subject to section 510, 549 or 550
                 of the Bankruptcy Code, other than in respect of any Prepetition First Lien
                 Obligations that have been satisfied and replaced by Roll-Up DIP Loans (subject
                 only to the Challenge Deadline and related provisions set forth in paragraph 38).
                 No lien or interest avoided and preserved for the benefit of the estate pursuant to
                 section 551 of the Bankruptcy Code shall be pari passu with or senior to the DIP
                 Liens.

                 See Proposed Interim Order ¶¶ 5, 6.
Carve-Out        “Carve Out” means an amount equal to the sum of the following (A) : (i) all fees
                 required to be paid to the Clerk of the Bankruptcy Court and to the Office of the
                 United States Trustee under 28 U.S.C. § 1930(a) plus interest pursuant to 31 U.S.C.
                 § 3717 (without regard to the notice set forth in clause (iii) below); (ii) all
                 reasonable fees and expenses incurred by a trustee under section 726(b) of the
                 Bankruptcy Code in an aggregate amount not to exceed $25,000 (without regard
                 to the notice set forth in clause (iii) below); and (iii) to the extent allowed by the
                 Bankruptcy Court at any time, whether by interim order, procedural order, final
                 order or otherwise, all budgeted and accrued and unpaid fees, disbursements, costs
                 and expenses incurred by persons or firms retained by the Debtors pursuant to
                 section 327, 328 or 363 of the Bankruptcy Code (the “Debtor Professionals”) and
                 all budgeted and accrued unpaid fees, disbursements, costs and expenses incurred
                 by the Committee (if any) pursuant to section 328 and 1103 of the Bankruptcy
                 Code (the “Committee Professionals,” together with the Debtor Professionals, the
                 “Estate Professionals,” and such Estate Professional fees, the “Allowed
                 Professional Fees”) at any time before or on the first business day following
                 delivery by the DIP Agent at the direction of the Required DIP Lenders of a Carve
                 Out Trigger Notice (as defined below), whether allowed by the Bankruptcy Court
                 prior to or after delivery of a Carve Out Trigger Notice; and (iv) (a) Allowed
                 Professional Fees of Estate Professionals in an aggregate amount not to exceed
                 $250,000 incurred after the first business day following delivery by the DIP Agent
                 at the direction of the Required DIP Lenders of a Carve Out Trigger Notice, to the
                 extent allowed at any time, whether by interim order, procedural order, final order,

                                              18
            Case 20-10475-BLS         Doc 11      Filed 03/03/20       Page 19 of 46




                             OVERVIEW OF THE DIP FACILITY

                  or otherwise plus (b) solely for the benefit of Configure Partners, LLC (“Configure
                  Partners”), an amount equal to any M&A Transaction Fee allowed by the
                  Bankruptcy Court and payable to Configure Partners, pursuant to, and consistent
                  with, Configure Partners’ engagement letter with the Borrowers, as a result of the
                  closing of any M&A Transaction consented to by the DIP Agent and the Required
                  DIP Lenders (together with sub-clause (a) of this clause (iv), the “Post-Carve Out
                  Trigger Notice Cap”); provided, however, nothing herein shall be construed to
                  impair the ability of any party to object to any fees, expenses, reimbursement or
                  compensation sought by any such professionals or any other person or entity. For
                  purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written notice
                  (which may be delivered by e-mail (or other electronic means)) by the DIP Agent
                  at the direction of the Required DIP Lenders to the Debtors and their counsel, the
                  United States Trustee, and lead counsel to any Committee appointed in the Chapter
                  11 Cases, which notice may be delivered following the occurrence of an Event of
                  Default, stating that the Post-Carve Out Trigger Notice Cap has been invoked.

                  For the avoidance of doubt and notwithstanding anything to the contrary herein,
                  the Carve Out shall be senior to all liens and claims securing the DIP Facility, the
                  adequate protection liens and claims, and all other forms of adequate protection,
                  liens, or claims securing the DIP Obligations or the Prepetition Obligations.

                  See Proposed Interim Order ¶ 35.
Adequate          As adequate protection for the use of the collateral securing the Prepetition
Protection to     Obligations (the “Prepetition Collateral”), the Prepetition Agents, on behalf of and
Prepetition       for the benefit of the Prepetition Lenders, and the Prepetition Lenders, shall
Secured Parties   receive, in each case subject to the Carve Out:

                      (i)      solely with respect to the Prepetition First Lien Agent and Prepetition
                               First Lien Lenders, payment of all reasonable and documented (in
                               summary form) out-of-pocket fees, costs, disbursements and
                               expenses, accrued and unpaid as of the Closing Date, of the Prepetition
                               First Lien Agent (limited, in the case of counsel, to all reasonable and
                               documented out-of-pocket fees, costs, disbursements and expenses of
                               the Prepetition First Lien Agent’s outside restructuring counsel, King
                               & Spalding LLP (“K&S”) and the Prepetition First Lien Agent’s
                               outside finance and acquisition counsel, Hunton Andrews Kurth LLP
                               (“Hunton”), and any successor counsel, and, to the extent necessary,
                               one firm of local counsel engaged by the Prepetition First Lien Agent
                               in connection with the Chapter 11 Cases);

                      (ii)     pursuant to sections 361, 363(e) and 364(d) of the Bankruptcy Code,
                               as adequate protection of the interests of the Prepetition Secured
                               Parties in the Prepetition Collateral, to the extent of any Diminution in
                               Value of such interests in the Prepetition Collateral, the Prepetition
                               Credit Parties hereby grant to (x) the Prepetition First Lien Agent, on
                               behalf of itself and the Prepetition First Lien Parties and (y) the
                               Prepetition Second Lien Agent, on behalf of itself and the Prepetition
                               Second Lien Parties, continuing valid, binding, enforceable and
                               perfected postpetition security interests in and liens on the DIP

                                                19
             Case 20-10475-BLS           Doc 11       Filed 03/03/20        Page 20 of 46




                              OVERVIEW OF THE DIP FACILITY

                                  Collateral (the “Adequate Protection Liens”);
                      (iii)       to the extent of any Diminution in Value (if any) of their respective
                                  interests in the Prepetition Collateral, and subject in all respects to the
                                  Carve Out, (x) the Prepetition First Lien Agent, on behalf of itself and
                                  the Prepetition First Lien Parties and (y) the Prepetition Second Lien
                                  Agent, on behalf of itself and the Prepetition Second Lien Parties, are
                                  each hereby granted as and to the extent provided by section 507(b) or
                                  the Bankruptcy Code allowed superpriority administrative expense
                                  claims in each of the Chapter 11 Cases and any Successor Cases (the
                                  “Adequate Protection Superpriority Claims”); and
                      (iv)        reasonable access to the Debtors’ books and records and such financial
                                  reports as are provided to the DIP Agent.
                  See Proposed Interim Order ¶¶ 11, 13, 15, 43.
Financial,        Articles VIII and IX of the DIP Credit Agreement contains covenants customary
Reporting and     and appropriate for DIP financings of this type, including, but not limited to, (i)
Other Covenants   provision of and compliance with the DIP Budget, (ii) reporting of financial
                  information, (iii) operation and maintenance of properties, and (iv) maintenance of
                  insurance on properties.

                  See DIP Credit Agreement art. VIII, IX.
Milestones        The DIP Credit Agreement will include the following milestones (the “Case
                  Milestones”) related to the Debtors’ Chapter 11 Cases:
                             No later than three calendar days after the Petition Date, the Bankruptcy
                              Court shall have entered the Interim DIP Order.
                             No later than twenty-eight (28) calendar days after the Petition Date the
                              Debtors shall have filed their Schedules and Statement of Financial Affairs
                              with the Bankruptcy Court.
                             No later than thirty (30) calendar days after the Petition Date, the
                              Bankruptcy Court shall have entered an order setting the date (the “Bar
                              Date”) by which proofs of claim for general unsecured creditors must be
                              filed.
                             No later than thirty (30) calendar days following the Petition Date, the
                              Bankruptcy Court shall have entered the Final DIP Order.
                             No later than sixty-five (65) calendar days following the Petition Date, the
                              Bar Date shall have occurred.
                  The DIP Credit Agreement will include the following sale milestones (the “Sale
                  Milestones”; together with the Case Milestones, the “Milestones”) related to the
                  Debtors’ 363 Sale (as defined herein):
                             By no later than the entry of the Interim DIP Order, the Debtors shall have
                              entered into a stalking horse purchase agreement (the “Staking Horse
                              Agreement”) (in form and substance acceptable to the Required DIP
                              Lenders) with the DIP Agent (the “Stalking Horse Bidder”) for all or
                              substantially all of the Debtors’ assets, stores and employees (subject to
                              the Stalking Horse Bidder’s ability to remove assets (including stores and

                                                   20
           Case 20-10475-BLS        Doc 11      Filed 03/03/20       Page 21 of 46




                         OVERVIEW OF THE DIP FACILITY

                        employees) consistent with the Stalking Horse Agreement) (the “Stalking
                        Horse Assets” and, the Stalking Horse Bidder’s bid for such Stalking
                        Horse Assets, the “Stalking Horse Bid”), and such Stalking Horse
                        Agreement shall consist of a credit bid of the DIP Obligations and/or the
                        Prepetition First Lien Obligations for the Stalking Horse Assets.
                       No later than seven (7) calendar days following the Petition Date, the
                        Debtors shall file a motion (the “Sale Motion”), in form and substance
                        acceptable to the DIP Agent and the Required DIP Lenders, requesting (x)
                        an order from the Bankruptcy Court (the “Bid Procedures Order”) (i)
                        approving the proposed bid procedures attached to the Sale Motion related
                        to the sale of the Stalking Horse Assets (the “Bid Procedures”), and (ii)
                        authorizing the Debtors to provide the Stalking Horse Bidder with the bid
                        protections set forth in the Stalking Horse Agreement, and (y) an order
                        from the Bankruptcy Court (the “Sale Order”) approving the sale of the
                        Stalking Horse Assets to the Stalking Horse Bidder or such other higher
                        or better bidder determined in accordance with the Bid Procedures.
                       No later than thirty (30) calendar days after the Petition Date, the
                        Bankruptcy Court shall have entered the Bid Procedures Order, in form
                        and substance reasonably satisfactory to the DIP Agent and the Required
                        DIP Lenders.
                       No later than seventy-five (75) calendar days after the Petition Date, the
                        Debtors shall complete an auction for substantially all of its assets,
                        including the Stalking Horse Assets, in accordance with the Bid
                        Procedures; provided that if there is no higher or better offer submitted in
                        comparison to the Stalking Horse Bid, no auction shall be held. The
                        Debtors shall declare a “winning bidder” and a “back-up bidder” for its
                        assets in consultation with the DIP Agent and Required DIP Lenders
                        (provided, that, so long as the DIP Agent is a bidder, such consultation
                        right shall not be in effect). The terms of each “winning bid” and “back-
                        up” bid shall be acceptable to the DIP Agent and the Required DIP Lenders
                        and shall, among other things, provide for proceeds from the sale(s) in a
                        minimum amount satisfactory to the DIP Agent and Required DIP
                        Lenders.
                       No later than eighty (80) calendar days after the Petition Date, the
                        Bankruptcy Court shall have entered the Sale Order(s) approving the
                        winning bid(s) resulting from the auction.
                       No later than ninety (90) calendar days after the Petition Date, the Debtors
                        shall have consummated the sale(s) of its assets to the winning bidder(s)
                        at the auction.
                See DIP Credit Agreement § 8.21.
Maturity Date   All DIP Obligations (as defined herein) will be due and payable in full in cash
                unless otherwise agreed to by the DIP Lenders on the earliest of the date which
                is the earliest of (a) July 1, 2020, (b) April 2, 2020, if the Final DIP Order Entry
                Date shall not have occurred as of such date, (c) the date on which the Credit
                Parties consummate any sale of all or substantially all of the assets of the Credit


                                             21
              Case 20-10475-BLS         Doc 11      Filed 03/03/20       Page 22 of 46




                             OVERVIEW OF THE DIP FACILITY

                    Parties pursuant to Section 363 of the Bankruptcy Code or otherwise, (d) the date
                    on which the Commitments are terminated and the Loans are accelerated, (e) the
                    earlier of the effective date and the date of the substantial consummation (as
                    defined in Section 1101(2) of the Bankruptcy Code), in each case, of a
                    Reorganization Plan of the Credit Parties, (f) the date the Bankruptcy Court
                    converts any of the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy
                    Code and (g) the date the Bankruptcy Court dismisses any of the Chapter 11
                    Cases

                    See DIP Credit Agreement § 5.5.
Events of Default   The DIP Credit Agreement contains customary events of default for commercial
                    lending documents, including, without limitation, customary events of default
                    related to: non-payment of obligations; breaches of warranties; non-compliance
                    with covenants and obligations; failure to satisfy or stay execution of judgments in
                    excess of specified amounts; certain actions under ERISA; invalidity of DIP Loan
                    Documents; Change of Control, as well as events of defaults relating the Chapter
                    11 Cases.
                    See DIP Credit Agreement § 10.1.
Exercise of         The DIP Agent and the DIP Lenders shall have customary remedies, including,
Remedies            without limitation, the following:

                    Without further order from the Bankruptcy Court, and subject to the terms of the
                    DIP Orders, the automatic stay provisions of section 362 of the Bankruptcy Code
                    shall be vacated and modified to the extent necessary to permit the DIP Agent and
                    the DIP Lenders to exercise, upon the occurrence and during the continuance of
                    any Event of Default under their respective DIP Loan Documents, all rights and
                    remedies provided for in the DIP Loan Documents, and to take any or all of the
                    following actions without further order of or application to the Bankruptcy Court
                    (as applicable): (a) immediately terminate the Debtors’ limited use of any cash
                    collateral; (b) cease making any DIP Loans under the DIP Facility to the Debtors;
                    (c) declare all DIP Obligations to be immediately due and payable; (d) freeze
                    monies or balances in the Debtors’ accounts (and, with respect to the DIP Credit
                    Agreement and the DIP Facility, sweep all funds contained in the Controlled
                    Accounts); (e) immediately set-off any and all amounts in accounts maintained by
                    the Debtors with the DIP Agent or the DIP Lenders against the DIP Obligations,
                    or otherwise enforce any and all rights against the DIP Collateral in the possession
                    of any of the applicable DIP Lenders, including, without limitation, disposition of
                    the DIP Collateral solely for application towards the DIP Obligations; and (f) take
                    any other actions or exercise any other rights or remedies permitted under the DIP
                    Orders, the DIP Loan Documents or applicable law to effect the repayment of the
                    DIP Obligations; provided, however, that prior to the exercise of any right in
                    clauses (a) or (f) of this paragraph, the DIP Agent shall be required to provide three
                    (3) business days written notice to the Debtors, the U.S. Trustee, and the
                    Committee of the DIP Agent’s intent to exercise its rights and remedies; provided,
                    further, that neither the Debtors, the Committee nor any other party-in-interest
                    shall have the right to contest the enforcement of the remedies set forth in the DIP
                    Orders and the DIP Loan Documents on any basis other than an assertion that an
                    Event of Default has not occurred or has been cured within the cure periods


                                                 22
            Case 20-10475-BLS          Doc 11      Filed 03/03/20        Page 23 of 46




                            OVERVIEW OF THE DIP FACILITY

                   expressly set forth in the applicable DIP Loan Documents. The Debtors shall
                   cooperate fully with the DIP Agent and the DIP Lenders in their exercise of rights
                   and remedies, whether against the DIP Collateral or otherwise.

                   See Proposed Interim Order ¶ 30; DIP Credit Agreement § 10.2.
Indemnification    The Debtors shall jointly and severally indemnify and hold harmless the DIP
                   Agent, each DIP Lender and each of their affiliates and each of the respective
                   officers, directors, employees, controlling persons, agents, advisors, attorneys
                   and representatives of each (each, an “Indemnified Party”) from and against any
                   and all claims, damages, losses, liabilities and expenses (including, without
                   limitation, fees and disbursements of counsel), joint or several, that may be
                   incurred by or asserted or awarded against any Indemnified Party, in each case
                   arising out of or in connection with or relating to any investigation, litigation or
                   proceeding or the preparation of any defense with respect thereto, arising out of
                   or in connection with or relating to the DIP Facility, the DIP Loan Documents or
                   the transactions contemplated thereby, or any use made or proposed to be made
                   with the DIP Proceeds, whether or not such investigation, litigation or proceeding
                   is brought by any Debtor or any of its subsidiaries, any shareholders or creditors
                   of the foregoing, an Indemnified Party or any other person, or an Indemnified
                   Party is otherwise a party thereto and whether or not the transactions
                   contemplated hereby or under the DIP Loan Documents are consummated,
                   except, with respect to any Indemnified Party, to the extent such claim, damage,
                   loss, liability or expense is found in a final non-appealable judgment by a court
                   of competent jurisdiction to have resulted solely from such Indemnified Party’s
                   gross negligence or willful misconduct or any of such Indemnified Party’s
                   affiliates or their respective principals, directors, officers, employees,
                   representatives, agents, attorneys or third party advisors. No Indemnified Party
                   shall have any liability (whether direct or indirect, in contract, tort or otherwise)
                   to any Debtor or any of its subsidiaries or any shareholders or creditors of the
                   foregoing for or in connection with the transactions contemplated hereby, except,
                   with respect to any Indemnified Party, to the extent such liability is found in a
                   final non-appealable judgment by a court of competent jurisdiction to have
                   resulted solely from such Indemnified Party’s gross negligence or willful
                   misconduct or any of such Indemnified Party’s affiliates or their respective
                   principals, directors, officers, employees, representatives, agents, attorneys or
                   third party advisors. In no event, however, shall any Indemnified Party be liable
                   on any theory of liability for any special, indirect, consequential or punitive
                   damages.

                   See Proposed Interim Order ¶ 33; DIP Credit Agreement § 12.3.

Debtors’           Paragraph F of the Interim Order has certain Debtors’ Stipulations regarding the
Stipulations and   extent, validity, enforceability and perfection of the Prepetition Liens and Secured
Investigation      Prepetition Obligations, as well as the absence of any claims against the
Period             Prepetition Secured Parties and their respective shareholders, affiliates, partners,
                   members, officers, directors, employees, financial advisors, attorneys, agents and
                   other representatives, with respect to Prepetition Secured Loan Documents.




                                                 23
            Case 20-10475-BLS         Doc 11      Filed 03/03/20        Page 24 of 46




                           OVERVIEW OF THE DIP FACILITY

                  The Debtors’ stipulations are subject to the right of parties to assert a Challenge
                  (as defined below). The Committee (to the extent one is appointed) shall have a
                  maximum of sixty (60) calendar days from the date of its appointment and, to the
                  extent a Committee is not appointed, any party in interest (other than the Debtors)
                  shall have a maximum of seventy-five (75) calendar days from entry of the Interim
                  DIP Order (the “Investigation Period”) to investigate and commence an adversary
                  proceeding or contested matter, as required by the applicable Federal Rules of
                  Bankruptcy Procedure, and challenge (each, a “Challenge”) the findings, the
                  Debtors’ stipulations, or any other stipulations contained in the DIP Orders,
                  including, without limitation, any challenge to the validity, priority or
                  enforceability of the liens securing the obligations under the Prepetition Loan
                  Documents, or to assert any claim or cause of action against the Prepetition
                  Secured Parties arising under or in connection with the Prepetition Loan
                  Documents or the Prepetition Obligations, as the case may be, whether in the
                  nature of a setoff, counterclaim or defense of Prepetition Obligations, or
                  otherwise.

                  Except to the extent asserted in an adversary proceeding or contested matter filed
                  during the Investigation Period, upon the expiration of such applicable
                  Investigation Period (to the extent not otherwise waived or barred), (i) any and all
                  Challenges or potential challenges shall be deemed to be forever waived and
                  barred; (ii) all of the agreements, waivers, releases, affirmations,
                  acknowledgements and stipulations contained in the Interim DIP Order shall be
                  irrevocably and forever binding on the Debtors, the Committee and all parties-in-
                  interest and any and all successors-in-interest as to any of the foregoing, including
                  any Chapter 7 Trustee, without further action by any party or the Bankruptcy
                  Court; (iii) the Prepetition Obligations shall be deemed to be finally allowed and
                  the Prepetition Liens shall be deemed to constitute valid, binding and enforceable
                  encumbrances, and not subject to avoidance pursuant to the Bankruptcy Code or
                  applicable non-bankruptcy law; and (iv) the Debtors shall be deemed to have
                  released, waived and discharged the Released Parties from any and all claims and
                  causes of action arising out of, based upon or related to, in whole or in part, the
                  Prepetition Obligations.

                  See Proposed Interim Order ¶ 38.
Sections 506(c)    Effective upon entry of the Final DIP Order, the Debtors (on behalf of themselves
and 552(b)         and their estates) shall waive, and shall not assert in the Chapter 11 Cases or any
Waivers            successor cases, (i) any surcharge claim under sections 105(a) and/or 506(c) of
                   the Bankruptcy Code or otherwise for any costs and expenses incurred in
                   connection with the preservation, protection or enhancement of, or realization by
                   the DIP Agent, the DIP Lenders, the Prepetition Agents, and the Prepetition
                   Lenders, upon the DIP Collateral, or the Prepetition Collateral and (ii) the DIP
                   Agent, the DIP Lenders, the Prepetition Agents, and the Prepetition Lenders shall
                   each be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy
                   Code, and the “equities of the case” exception under section 552(b) of the
                   Bankruptcy Code shall not apply to the DIP Agent, the DIP Lenders, the
                   Prepetition Agents, and the Prepetition Lenders with respect to proceeds, product,
                   offspring or profits of any of the Prepetition Collateral or DIP Collateral.


                                                24
               Case 20-10475-BLS            Doc 11      Filed 03/03/20       Page 25 of 46




                                 OVERVIEW OF THE DIP FACILITY

                         See Proposed Interim Order ¶¶ 40, 42.
 Marshalling            Effective upon entry of the Final DIP Order, the DIP Agent, the DIP Lenders, the
                        Prepetition Agents, and the Prepetition Lenders shall not be subject to the equitable
                        doctrine of “marshalling” or any similar doctrine with respect to the DIP Collateral,
                        the Prepetition Collateral, as applicable, and all proceeds shall be received and
                        applied pursuant to the Final DIP Order and the DIP Loan Documents
                        notwithstanding any other agreement or provision to the contrary.
                        See Proposed Interim Order ¶ 41.

                               LOCAL RULE 4001-2 DISCLOSURES

                36.      The Debtors believe that the following financing terms are required to be

highlighted pursuant to Local Rule 4001-2 and, as discussed herein, are necessary and justified in

the context of, and the circumstances relating to, the Chapter 11 Cases.

                     Waiver of Section 506(c) Surcharge. Local Rule 4001-2(a)(i)(C) requires
                      disclosure of provisions that seek to waive, without notice, whatever rights the
                      estate may have under section 506(c) of the Bankruptcy Code. Although the
                      DIP Loan Documents provide for a waiver of rights under section 506(c) with
                      respect to the Prepetition Secured Parties, the proposed waiver of the estates’
                      rights will be effective only upon entry of the Final Order. See Proposed Interim
                      Order ¶ 40.

                     Liens on Avoidance Actions. Local Rule 4001-2(a)(i)(D) requires disclosure
                      of provisions that immediately grant the prepetition secured creditor liens on
                      avoidance actions. Upon entry of the Final Order, the DIP Collateral, to which
                      the DIP Liens and Adequate Protection Liens have recourse, shall include
                      causes of action under chapter 5 of the Bankruptcy Code and the proceeds
                      thereof. See Proposed Interim Order ¶ 5.

                     Roll-up of Prepetition Obligations. Local Rule 4001-2(a)(i)(E) requires
                      disclosure of provisions that use postpetition loans from a party to repay its own
                      prepetition debt. Pursuant to the Roll-Up DIP Facility, the DIP Lenders shall
                      be deemed to make loans under the Roll-Up Facility in an amount equal to five
                      dollars for every dollar of New Money DIP Loans disbursed by DIP Lenders
                      from and after entry of the Interim Order and upon any Extension of Credit
                      occurring thereafter. See Proposed Interim Order preamble.

                     Treatment of Professionals. Local Rule 4001-2(a)(i)(F) requires disclosure of
                      provisions that provide disparate treatment to professionals retained by the
                      creditors’ committee from professionals retained by the Debtors. The DIP
                      Budget includes line items for the Debtors’ professionals and Committee’s
                      professionals; provided, however, than no more than $50,000 in the aggregate

                                                     25
             Case 20-10475-BLS            Doc 11     Filed 03/03/20     Page 26 of 46




                     of the DIP Collateral, the Carve Out, proceeds from the borrowings under the
                     DIP Facility or any other amounts, may be used by the Committee, if any, to
                     investigate claims and/or liens of the Prepetition Secured Parties. The Carve-
                     Out permits payments to professionals in accordance with the DIP Budget,
                     provided that upon the delivery of a Carve-Out Trigger Notice, professional
                     fees (other than success and transaction fees) are subject to the Post-Carve Out
                     Trigger Notice Cap of $250,000, which is available on an unallocated basis to
                     the Debtors’ professionals and the Committee’s professionals (in all cases,
                     subject to the DIP Budget). See Proposed Interim Order ¶¶ 35, 37.

                    Priming Liens. Local Rule 4001-2(a)(i)(G) requires disclosure of provisions
                     that prime any secured liens without the consent of the lienholder. The DIP
                     Liens will prime the existing liens of the Prepetition Secured Parties. See
                     Proposed Interim Order ¶ H. As discussed above, the Prepetition Secured
                     Parties consented to the priming of their existing liens by the DIP Liens.

                    Equities of the Case. Local Rule 4001-2(a)(1)(H) requires disclosure of
                     provisions that seek to affect the Court’s power to consider the equities of the
                     case under Section 552(b)(1) of the Bankruptcy Code. The Interim Order
                     provides that, upon entry of the Final Order, the DIP Agent, the DIP Lenders,
                     and the Prepetition Secured Parties shall be entitled to all of the rights and
                     benefits of section 552(b) of the Bankruptcy Code, and the “equities of the case”
                     exception under section 552(b) of the Bankruptcy Code shall not apply to the
                     DIP Agent, the DIP Lenders, and the Prepetition Secured Parties with respect
                     to proceeds, product, offspring or profits of any of the Prepetition Collateral or
                     DIP Collateral. See Proposed Interim Order ¶ 42.

               37.      The provisions of the DIP Credit Agreement as to which disclosure was

required pursuant to Local Rule 4001-2 are all justified under the circumstances of the Chapter 11

Cases because the DIP Lenders would not agree to the DIP Facility and the Prepetition Secured

Parties would not agree to the use of Cash Collateral or the priming of their liens by the DIP

Lenders without the inclusion of such terms. As demonstrated below, the DIP Facility is needed

to allow the Debtors to operate in chapter 11, and it presents the only financing available to the

Debtors at this stage. Thus, the Debtors submit that the inclusion of these highlighted provisions

in the Proposed Interim Order are appropriate under the facts and circumstances and are necessary

to prevent immediate and irreparable harm.




                                                   26
              Case 20-10475-BLS          Doc 11     Filed 03/03/20      Page 27 of 46




                                        BASIS FOR RELIEF

A.     The Debtors Should Be Authorized to Obtain Postpetition Financing Under Section
       364(c) of the Bankruptcy Code

               38.     Section 364(c) financing is appropriate when the debtor in possession is

unable to obtain unsecured credit allowable as an ordinary administrative claim. See In re LA

Dodgers LLC, 457 B.R. 308, 312 (Bankr. D. Del. 2011) (denying motion for authorization to enter

into postpetition credit facility where debtors could not prove that they were unable to obtain

unsecured credit allowable as an administrative expense); see also In re Ames Dep’t Stores, Inc.,

115 B.R. 34, 37-39 (Bankr. S.D.N.Y. 1990) (stating that debtor must show that it has made a

reasonable effort to seek other sources of financing under sections 364(a) and (b) of the Bankruptcy

Code); In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (stating that secured credit

under section 364(c)(2) of the Bankruptcy Code is authorized, after notice and hearing, upon

showing that unsecured credit cannot be obtained). Courts have articulated a three-part test to

determine whether a debtor is entitled to financing under section 364(c) of the Bankruptcy Code.

Specifically, courts look to whether:

               (a).    the debtor is unable to obtain unsecured credit under section 364(b), i.e., by
                       allowing a lender only an administrative claim;

               (b).    the credit transaction is necessary to preserve the assets of the estate; and

               (c).    the terms of the transaction are fair, reasonable, and adequate, given the
                       circumstances of the debtor-borrower and the proposed lender.

               39.     The Debtors propose to obtain the financing set forth in the DIP Credit

Agreement by providing, among other things, superpriority claims, security interests, and liens

pursuant to sections 364(c)(1)–(3) and 364(d) of the Bankruptcy Code. For the reasons set forth

below, the Debtors submit that entry into the DIP Facility satisfies the three-part test to obtain such

financing.



                                                  27
             Case 20-10475-BLS          Doc 11     Filed 03/03/20     Page 28 of 46




               (1)     The Debtors Could Not Obtain Unsecured Financing

               40.     To show that the credit required is not obtainable on an unsecured basis, a

debtor need only demonstrate “by a good faith effort that credit was not available without” the

protections of sections 364(c) of the Bankruptcy Code. Bray v. Shenandoah Fed. Say. & Loan

Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986). Thus, “[t]he statute imposes no

duty to seek credit from every possible lender before concluding that such credit is unavailable.”

Id.; see also In re Ames Dep’t Stores, 115 B.R. at 40 (holding that debtor made a reasonable effort

to secure financing where it approached four lending institutions, was rejected by two, and selected

the least onerous financing option from the remaining two lenders). Moreover, in circumstances

where only a few lenders likely can or will extend the necessary credit to a debtor, “it would be

unrealistic and unnecessary to require [the debtor] to conduct such an exhaustive search for

financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom.

Anchor Sav. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989); see also In re

Snowshoe, 789 F.2d at 1088 (4th Cir. 1986) (demonstrating that credit was unavailable absent the

senior lien by establishment of unsuccessful contact with other financial institutions in the

geographic area); In re Stanley Hotel, Inc., 15 B.R. 660, 663 (D. Colo. 1981) (finding that two

national banks refused to grant unsecured loans was sufficient to support conclusion that section

364 requirement was met).

               41.     As set forth above and in the Adams Declaration, unsecured postpetition

financing was simply not available to the Debtors. This is unsurprising given, among other things,

the substantial level of secured debt the Debtors already have and the competitive pressures the

Debtors are facing in their industry. Accordingly, the Debtors have satisfied the requirement of




                                                 28
             Case 20-10475-BLS          Doc 11     Filed 03/03/20     Page 29 of 46




section 364(c) of the Bankruptcy Code that alternative credit on more favorable terms was

unavailable to the Debtors.

               (2)    Entry Into the DIP Facility is Necessary to Preserve and Maximize Assets
                      of the Estates and is in the Best Interests of Creditors

       42.     A debtor’s decision to enter into a postpetition lending facility under section 364 of

the Bankruptcy Code is governed by the business judgment standard. See In re Barbara K Enters.,

Inc., 2008 WL 2439649 at *14 (Bankr. S.D.N.Y. Mar. 5, 2009) (explaining that courts defer to a

debtor’s business judgment); Ames Dep’t Stores, 115 B.R. at 38 (noting that financing decisions

under section 364 of the Bankruptcy Code must reflect a debtor’s business judgment). Courts

grant a debtor considerable deference in acting in accordance with its sound business judgment.

Indeed, bankruptcy courts generally will not second-guess a debtor’s business decisions when

those decisions involve “a business judgment made in good faith, upon a reasonable basis, and

within the scope of [its] authority under the [Bankruptcy] Code.” In re Curlew Valley Assocs., 14

B.R. 506, 513-514 (Bankr. D. Utah. Oct 8, 1981) (noting that courts should not second guess a

debtor’s business decision when that decision involves “a business judgment made in good faith,

upon a reasonable basis, and within the scope of [the debtor’s] authority under the [Bankruptcy]

Code”). Further, to determine whether the business judgment standard is met, a court is “required

to examine whether a reasonable business person would make a similar decision under similar

circumstances.” See, e.g., Barbara K Enters., 2008 WL 2439649 at *14 (explaining that courts

defer to a debtor’s business judgment “so long as a request for financing does not ‘leverage the

bankruptcy process’ and unfairly cede control of the reorganization to any party in interest”).

               43.    The Debtors’ decision to enter into the DIP Facility is an exercise of their

sound judgment that should be approved by the Court. The Debtors do not have adequate liquidity

to fund their go-forward operations. The Debtors’ management, board and professionals have


                                                 29
               Case 20-10475-BLS           Doc 11    Filed 03/03/20   Page 30 of 46




reviewed their restructuring alternatives in detail over the past several months and have explored

alternative sources of capital and financing. None of those efforts yielded a result that would allow

the Debtors to continue to operate outside of chapter 11. Therefore, the Debtors’ management

took the steps they deemed necessary and exercised their best business judgment in negotiating

the DIP Facility at arm’s length. The DIP Facility will provide immediate access to capital on

terms that, collectively, are the best and most favorable terms available to the Debtors.

                44.     Without access to the DIP Facility, the Debtors could experience a liquidity

shortfall and would be deprived of the capital necessary to operate their businesses. The DIP

Facility will provide the funding necessary to allow the Debtors to, among other things, maintain

their businesses in the ordinary course. The DIP Facility also will enhance the Debtors’ ability to

minimize disruption to their businesses and instill confidence in their various creditor

constituencies, including customers, employees, vendors and service providers. With the DIP

Facility, the Debtors will be in a position to continue operations, thereby preserving the value of

their assets for the benefit of all creditors.

                (3)     The Terms of the DIP Facility are Fair and Reasonable Under the
                        Circumstances

                45.     In determining whether the terms of postpetition financing are fair and

reasonable, courts consider the relative circumstances of both the debtor and the potential lender.

See In re Farmland, 294 B.R. at 886–89; see also Unsecured Creditors’ Comm. Mobil Oil Corp.

v. First Nat’l Bank & Trust Co. (In re Ellingsen MacLean Oil Co., Inc.), 65 B.R. 358, 364–65 n.7

(W.D. Mich. 1986) (recognizing a debtor may have to enter into “hard” bargains to acquire funds

for its reorganization). Judged from that perspective, the terms of the DIP Facility are fair and

reasonable.




                                                    30
              Case 20-10475-BLS          Doc 11     Filed 03/03/20    Page 31 of 46




               46.     First and foremost, the Debtors believe that the DIP Facility, along with the

coupled consent to use Cash Collateral, provides them with sufficient liquidity to continue their

operations in the near term. Second, the financial terms of the DIP Facility are consistent with

market terms for such financing under the current economic environment and the Debtors’ recent

and projected financial performance. Additionally, there is no other financing proposal available

to the Debtors, let alone a proposal with materially superior economic terms. After thorough

analysis by the Debtors and their advisors, the Debtors have concluded that the terms of the DIP

Facility are reasonable and appropriate under the circumstances, as well as the only option the

Debtors believe is available and feasible.

               47.     For these reasons, in the Debtors’ prudent business judgment, the terms of

the DIP Facility are fair and reasonable in the circumstances of the Chapter 11 Cases.

B.     The Court Should Approve a Priming Lien Under Section 364(d) of the Bankruptcy
       Code
               48.     Section 364(d)(1) of the Bankruptcy Code, which governs the incurrence of

postpetition debt secured by senior or “priming” liens, provides that a court may, after notice and

a hearing, authorize the obtaining of credit or the incurring of debt secured by a senior or equal

lien on property of the estate that is subject to a lien only if—

               (A)     the trustee is unable to obtain credit otherwise; and

               (B)     there is adequate protection of the interest of the holder of
                       the lien on the property of the estate on which such senior or
                       equal lien is proposed to be granted.

               49.     To justify a priming lien, a debtor need only demonstrate “by a good faith

effort that credit was not available without” the protections afforded to potential lenders by

sections 364(c) and (d) of the Bankruptcy Code and demonstrate adequate protection. See In re




                                                  31
              Case 20-10475-BLS         Doc 11      Filed 03/03/20     Page 32 of 46




Snowshoe Co., 789 F.2d at 1088; see also In re Plabell Rubber Prods., Inc., 137 B.R. 897, 900

(Bankr. N.D. Ohio 1992).

               50.     As demonstrated above, the Debtors believe that the DIP Facility, which

provides for DIP Liens that prime the liens of the Prepetition Secured Parties, is the only available

source of postpetition financing in these Chapter 11 Cases. Not only have the Prepetition Secured

Parties consented to the priming of their liens (subject to the terms and conditions set forth in the

Proposed Interim Order), but the Proposed Interim Order also provides adequate protection as

described herein.

               51.     The determination of adequate protection is a fact-specific inquiry to be

decided on a case-by-case basis. See In re Mosello, 195 B.R. 277, 288 (Bankr. S.D.N.Y. 1996).

“Its application is left to the vagaries of each case . . . but its focus is protection of the secured

creditor from diminution in the value of its collateral during the reorganization process.” Id.

(quoting In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986)). However, the

proposed adequate protection need only provide a prepetition secured creditor “with the same level

of protection it would have had if there had not been post-petition superpriority financing.”

Resolution Trust Corp. v. Swedeland Dev. Grp. (In re Swedeland Dev. Grp.), 16 F.3d 552, 564 (3d

Cir. 1994) (citations and internal quotation marks omitted)). Moreover, the form of a secured

creditor’s adequate protection package is firmly within the province of a debtor’s business

judgment. See, e.g., Crocker Nat’l Bank v. Am. Mariner Indus., Inc. (In re Am. Mariner Indus.,

Inc.), 734 F.2d 426, 435 (9th Cir. 1984) (“Consistent with the policies behind sections 361 and

362, the debtor should be permitted maximum flexibility in structuring a proposal for adequate

protection.”); In re True Temper Sports, Inc., Case No. 09-13446 (PJW), 2010 WL 5093163, at *8




                                                 32
             Case 20-10475-BLS          Doc 11     Filed 03/03/20      Page 33 of 46




(Bankr. D. Del. Oct. 9, 2010); In re Atrium Corp., Case No. 10-10150 (BLS), 2010 WL 2822131,

at *6 (Bankr. D. Del. Mar. 17, 2010).

               52.     The Prepetition Secured Parties are adequately protected against any

diminution in value of the Prepetition Collateral. As a condition to obtaining the Prepetition

Secured Parties’ consent for the Debtors’ use of Cash Collateral, the Debtors agreed to provide

certain usual and customary forms of adequate protection. After extensive, good-faith arm’s length

negotiations, as adequate protection (the “Adequate Protection Obligations”) to the Prepetition

Agents, on behalf of and for the benefit of the Prepetition Secured Parties, and the Prepetition

Secured Parties, shall receive, subject in each case to the Carve-Out, and solely to the extent of

any postpetition diminution in value of the Prepetition Collateral resulting from the use, sale or

lease by the Debtors of such Prepetition Collateral and/or the imposition of the automatic stay (any

“Diminution in Value”) the following:

               (a)      (x) with respect to the Prepetition First Lien Lenders, replacement liens on
                       all Unencumbered Property of the Debtors, which liens will be junior to DIP
                       Liens (the “Prepetition First Lien Lender Adequate Protection Liens”) and
                       senior to the Prepetition Second Lien Lender Adequate Protection Liens (as
                       defined below) and the Prepetition Liens, and (y) with respect to the
                       Prepetition Second Lien Lenders, replacement liens on all Unencumbered
                       Property of the Debtors, which liens will be junior to the DIP Liens and the
                       Prepetition First Lien Lender Adequate Protection Liens (the “Prepetition
                       Second Lien Lender Adequate Protection Liens” and, together with the
                       Prepetition First Lien Lender Adequate Protection Liens, the “Prepetition
                       Lender Adequate Protection Liens”) and senior to the Prepetition Liens;

               (b)     (x) with respect to the Prepetition First Lien Lenders, superpriority
                       administrative expense claims to the extent of any postpetition diminution
                       in value of the Prepetition First Lien Lenders’ interest in the Collateral
                       resulting from the use, sale or lease by the Debtors of such Prepetition
                       Collateral and/or the imposition of the automatic stay (the “Prepetition First
                       Lien Lender Superpriority Claims”), which claims will be junior to the DIP
                       Obligations and be payable from and have recourse to all assets and
                       property of the Debtors, and (y) with respect to the Prepetition Second Lien
                       Lenders, superpriority administrative expense claims to the extent of any
                       postpetition diminution in value of the Prepetition Second Lien Lenders’
                       interest in the Collateral resulting from the use, sale or lease by the Debtors

                                                 33
             Case 20-10475-BLS        Doc 11     Filed 03/03/20      Page 34 of 46




                      of such Prepetition Collateral and/or the imposition of the automatic stay
                      (the “Prepetition Second Lien Lender Superpriority Claims” and, together
                      with the Prepetition First Lien Lender Superpriority Claims, the
                      “Prepetition Lender Superpriority Claims”), which claims will be junior to
                      the DIP Obligations and the Prepetition First Lien Lender Superpriority
                      Claims and be payable from and have recourse to all assets and property of
                      the Debtors;

              (c)     payment of all budgeted, reasonable and documented (in summary form)
                      out-of-pocket fees, costs, disbursements and expenses, accrued and unpaid
                      as of the Closing Date, of the Prepetition First Lien Agent (limited, in the
                      case of counsel, to all reasonable and documented out-of-pocket fees, costs,
                      disbursements and expenses of K&S (as restructuring counsel), Hunton (as
                      corporate and finance counsel) and any successor counsel, and, to the extent
                      necessary, one firm of local counsel engaged by the Prepetition First Lien
                      Agent in connection with the Chapter 11 Cases); and

              (d)     reasonable access to the Debtors’ books and records and the following
                      financial reports provided to the DIP Agent (i) monthly operating reports of
                      the Debtors and their subsidiaries, within thirty (30) calendar days of month
                      end, certified by the Debtors’ chief financial officer and (ii) quarterly
                      consolidated financial statements of the Debtors and their subsidiaries
                      within forty-five (45) calendar days of fiscal quarter end, certified by the
                      Borrower’s chief financial officer.

              53.     The Adequate Protection Obligations and the additional funding provided

by the DIP Lenders also maintain the Debtors’ operations and preserve their going-concern value.

See, e.g., First Sec. Bank & Trust Co. v. Vander Vegt, 511 B.R. 567, 583-84 (N.D. Iowa 2014)

(finding that secured party was adequately protected because value of collateral was likely to

increase was not clearly erroneous); In re 495 Cent. Park Ave. Corp., 136 B.R. 626, 632 (Bankr.

S.D.N.Y. 1992) (“[The creditor] will be adequately protected because the infusion of

approximately $600,000.00 in improvements from the borrowed proceeds will enhance the value

of the property secured by [the creditor’s] mortgage by at least the amount of the borrowed

proceeds.”); In re Ledgemere Land Corp., 125 B.R. 58, 65 (Bankr. D. Mass. 1991) (holding that

bank was adequately protected when value of collateral would be enhanced); Bank of New England

v. BWL, Inc., 121 B.R. 413, 418 (D. Me. 1990) (upholding bankruptcy court’s determination that


                                               34
              Case 20-10475-BLS         Doc 11     Filed 03/03/20     Page 35 of 46




increase in the value of collateral was such that secured party was adequately protected); accord

3-361 Collier on Bankruptcy P 361.03 (“In some cases, this requirement may be satisfied if the

court finds . . . that the proposed use will result in an enhancement of value.”). The postpetition

financing provided by the DIP Lenders not only protects against Diminution in Value—which

would likely result from the Debtors’ inability to continue to finance their operations—but also

enhances the Debtors’ ability to derive value from the Prepetition Collateral by enabling the

Debtors to pursue the value maximizing sale process. In contrast, absent such authority, the

Debtors’ ability to continue operations will be significantly impaired and the value of their assets

and the Prepetition Collateral could be destroyed to the detriment of their creditors. Further, the

use of any proceeds of the DIP Facility and other cash shall be solely in accordance with the DIP

Budget, which provides further assurance that the DIP Facility will not only maintain the value of

the Prepetition Collateral, but will augment the collateral base and strengthen the value of the

Debtors’ business.

               54.     Accordingly, the Debtors respectfully submit that the Prepetition Secured

Parties have consented to the priming liens and are adequately protected against any Diminution

in Value of the Prepetition Collateral pursuant to the Adequate Protection Obligations.

C.     The Scope of the Carve-Out is Appropriate

               55.     The proposed DIP Facility provides that the DIP Obligations and Adequate

Protection Obligations are in all cases subject to the Carve Out. Similar carve outs for professional

fees have been found to be reasonable and necessary to ensure that a debtor’s estate and any

statutory committee can retain assistance from counsel. See Ames Dep’t Stores, 115 B.R. at 40.

The DIP Facility does not directly or indirectly restrict the services for which professionals may

be paid in these Chapter 11 Cases, and thus does not deprive the Debtors’ estates or other parties

in interest of possible rights and powers. See id. at 38 (observing that courts insist on carve-outs

                                                 35
               Case 20-10475-BLS        Doc 11     Filed 03/03/20     Page 36 of 46




for professionals representing parties-in-interest because “[a]bsent such protection, the collective

rights and expectations of all parties-in-interest are sorely prejudiced”). Additionally, the Carve

Out protects against administrative insolvency during the course of these Chapter 11 Cases by

ensuring that assets remain for the payment of professional fees of the Debtors and any official

committees, notwithstanding the grant of superpriority and administrative liens and claims under

the DIP Facility.

                56.    With respect to professional fees, the Carve Out provides that, prior to

delivery of a Carve-Out Trigger Notice, the Carve-Out will encompass all of the Debtors’ and

Committee’s accrued and unpaid professional fees up until that point in time. For the period

following the delivery of a Carve-Out Trigger Notice, the Carve-Out sets aside $250,000 for the

Debtors’ professionals thereafter, given the likelihood that the Debtors’ professionals would be

necessary to effect any wind down following the delivery of such notice. Because the Carve-Out’s

treatment of professional fees is commensurate with each professional’s anticipated efforts during

these Chapter 11 Cases, the Debtors submit that the Carve-Out’s treatment of professional fees is

appropriate.

                57.    In addition, the Carve-Out includes (a) all fees required to be paid and

owing to (i) the Clerk of the Court and (ii) the United States Trustee incurred in connection with

the Debtors’ chapter 11 cases, as determined by agreement between the Debtors and the United

States Trustee or by final order of the Court and (b) all reasonable fees and expenses up to $25,000

incurred by a trustee under section 726(b) of the Bankruptcy Code, and does not impair the ability

of any party to object to such fees, expenses, reimbursement or compensation. The Debtors submit

that these other features of the Carve-Out are also appropriate in these circumstances.

D.     The “Roll-Up” in the DIP Facility is Appropriate



                                                 36
             Case 20-10475-BLS          Doc 11    Filed 03/03/20      Page 37 of 46




               58.     Section 363(b) of the Bankruptcy Code permits a debtor to use, sell,

or lease property, other than in the ordinary course of business, with court approval. It is well

settled in the Third Circuit that such transactions should be approved when they are supported by

a sound business purpose. See In re Abbots Dairies, Inc., 788 F.2d 143 (3d Cir. 1986) (holding that

in the Third Circuit, a debtor’s use of assets outside the ordinary course of business under Section

363(b) of the Bankruptcy Code should be approved if the debtor can demonstrate a sound business

justification for the proposed transaction).     The business judgment rule shields a debtor’s

management from judicial second-guessing. In re Johns-Manville Corp., 60 B.R. 612, 615-16

(Bankr. S.D.N.Y. 1986) (“[T]he [Bankruptcy] Code favors the continued operation of a business

by a debtor and a presumption of reasonableness attaches to a debtor’s management decisions.”).

               59.     Repayment of prepetition debt (often referred to as a “roll-up”) is a common

feature in debtor in possession financing arrangements. Courts in this jurisdiction have approved

similar DIP features, including on the first day of the case, although to be clear, the roll up

component of this DIP Facility is conditioned upon and effective only upon entry of the Final

Order. See, e.g., In re In re Remington Outdoor Company, Inc., No. 18-10684 (BLS) (Bankr.

D. Del. Mar. 28, 2018) (authorizing approximately $338 million DIP that included roll-up of

approximately $160 million pursuant to interim order); In re Bon-Ton Stores, Inc., No. 18-10248

(MFW) (Bankr. D. Del. Feb. 6, 2018) (authorizing full roll-up of all outstanding prepetition

revolving obligations pursuant to interim order); In re Real Industry, Inc., No. 17-12464 (KJC)

(Bankr. D. Del. Nov. 20, 2017) (authorizing approximately $365 million DIP that included a

creeping roll-up pursuant to interim order and a full roll-up pursuant to final order of

approximately $266 million prepetition debt); In re Charming Charlie, LLC, No. 17-12906 (CSS)

(Bankr. D. Del. Dec. 12, 2017) (authorizing approximately $90 million DIP that included roll-up



                                                 37
             Case 20-10475-BLS         Doc 11     Filed 03/03/20     Page 38 of 46




of approximately $22 million prepetition debt pursuant to interim order); In re Radioshack Corp.,

No. 15-10197 (BLS) (Bankr. D. Del. Feb. 5, 2015) (authorizing approximately $285 million DIP

that included roll-up of approximately $250 million prepetition debt pursuant to interim order); In

re MACH Gen, LLC, No. 14-10461 (MFW) (Bankr. D. Del. Mar. 5, 2014) (authorizing

approximately $200 million DIP that included roll-up of approximately $144 million prepetition

debt pursuant to interim order); In re Furniture Brands Int’l, Inc., No. 13-12329 (CSS) (Bankr. D.

Del. Sept. 11, 2013) (authorizing approximately $140 million DIP that included roll-up of

approximately $91 million prepetition debt pursuant to interim order); In re Appleseed’s

Intermediate Holdings LLC, No. 11-10160 (KG) (Bankr. D. Del. Jan. 20, 2011) (authorizing

approximately $140 million DIP that included roll-up of approximately $48.6 million prepetition

debt pursuant to interim order); In re Dayton Superior Corp., No. 09-11351 (BLS) (Bankr. D. Del.

Apr. 21, 2009) (authorizing approximately $165 million DIP that included roll-up of

approximately $110 million prepetition debt pursuant to interim order).

       60.     As set forth above, the DIP Credit Agreement and the Proposed Interim Order

provide that subject to and only upon entry of a Final Order, certain Prepetition First Lien

Obligations shall be satisfied and replaced by the Roll -Up DIP Loans in an amount equal

to five dollars for every dollar of New Money DIP Loans disbursed by the DIP Lenders (or their

designated affiliates) from and after the entry of the Proposed Interim Order and upon any

Extension of Credit occurring thereafter (the “Prepetition First Lien Roll-Up”).

               61.    The Prepetition First Lien Roll-Up is a sound exercise of the Debtors’

business judgment, is a material component of the structure of the DIP Facility and was required by

the DIP Lenders as a condition to their commitment to provide postpetition financing. The Debtors

were unable to obtain DIP financing on better (or any) terms. Without access to the DIP Facility,



                                                38
             Case 20-10475-BLS          Doc 11      Filed 03/03/20     Page 39 of 46




the Debtors would lack sufficient liquidity to operate their business. Maintaining the going-

concern value of the Debtors until consummation of the proposed sale is of immense benefit to the

Debtors’ estates and stakeholders.

               62.     Ultimately, the DIP Facility provides the Debtors with the best path

forward for a peaceful, going-concern transition into chapter 11 and the continuation of its sale

process. The Prepetition Lenders are unlikely to continue to lend postpetition without some

assurance regarding their prepetition claims. Absent the Prepetition Secured Parties’ support,

the first month of the Chapter 11 Cases would likely devolve into a costly priming fight.

               63.     Given these circumstances, the Prepetition First Lien Roll-Up, as set forth

in the DIP Credit Agreement and the DIP Orders, is reasonable, appropriate, and a sound exercise

of the Debtors’ business judgment.

E.     The Debtors Should be Authorized to Use Cash Collateral.

               64.     Section 363 of the Bankruptcy Code governs the Debtors’ use of property

of the estates. Section 363(c)(1) of the Bankruptcy Code provides that:

               If the business of the debtor is authorized to be operated under
               Section ... 1108... of this title and unless the court orders otherwise,
               the trustee may enter into transactions, including the sale or lease of
               property of the estate, in the ordinary course of business, without
               notice or a hearing, and may use property of the estate in the
               ordinary course of business without notice or a hearing.

11 U.S.C. § 363(c)(1). Section 363(c)(2) of the Bankruptcy Code, however, provides an exception

with respect to “cash collateral” in the general grant of authority to use property of the estate in

the ordinary course set forth in section 363 of the Bankruptcy Code. Specifically, a trustee or

debtor-in-possession may not use, sell, or lease “cash collateral” under subsection (c)(1) unless:

               (A)     each entity that has an interest in such collateral consents; or




                                                 39
              Case 20-10475-BLS          Doc 11     Filed 03/03/20     Page 40 of 46




               (B)       the court, after notice and a hearing, authorizes such use,
                         sale, or lease in accordance with the provisions of this
                         section.

11 U.S.C. § 363(c)(2).

               65.       During the ordinary course of operations, the Debtors generate cash from

the use of the DIP Collateral. As of the Petition Date, the Debtors held only a de minimis amount

of cash. The Debtors need the DIP Facility and the use of Cash Collateral to fund their ordinary

course of business operations and administer the Chapter 11 Cases while they pursue an orderly

sale process. The DIP Facility is contingent upon the Debtors obtaining approval to use Cash

Collateral; thus, it is imperative that the Debtors obtain authority to use Cash Collateral subject to

the terms of this Motion. Accordingly, to obtain the financing under the DIP Facility and to avoid

immediate and irreparable harm to the Debtors’ business operations and their estates, the Debtors

have an immediate need for authority to use Cash Collateral.

               66.       The Debtors submit that, under the circumstances here, their request to use

Cash Collateral should be approved. The parties with the material interest in the Cash Collateral—

namely the Prepetition Secured Parties—consent to the use of Cash Collateral provided that the

relief requested herein is granted.      Accordingly, the proposed adequate protection is fair,

reasonable, and sufficient to justify the requirements of sections 363(c)(2) and (3) of the

Bankruptcy Code.

F.     The Debtors Should Be Authorized to Continue to Use the P-Card Program

               67.       The P-Card Program enables certain of the Debtors’ employees to incur

certain approved business expenses and supplies on behalf of the Debtors in the ordinary course

of business. The Debtors hereby request authority for (a) the Debtors to continue to use the P-

Cards subject the terms of to the P-Card Agreement and (b) Wells to make advances from time to

time to the Debtors under the P-Card Program with a maximum exposure at any time up to

                                                  40
                  Case 20-10475-BLS      Doc 11     Filed 03/03/20    Page 41 of 46




$75,000.00. The Debtors further request that (i) Wells Fargo be deemed to have a valid and

perfected, non-avoidable first-priority liens in and security interest on the P-Card Carve-Out

Collateral (and any proceeds thereof) pursuant to section 364(d)(1) of the Bankruptcy Code with

respect to the indebtedness owed by the Debtors to Wells Fargo under the P-Card Program and (ii)

such liens and interests shall not be primed by any lien granted to any post-petition lender or other

person or by the Carve-Out.

                   DEBTORS SHOULD BE AUTHORIZED TO PAY THE FEES DUE
                         UNDER THE DIP LOAN DOCUMENTS

                   68.   As described herein, the Debtors have agreed to pay certain fees to the DIP

Lenders (collectively, the “DIP Fees”) in exchange for their providing the DIP Facility. As set

forth in the Adams Declaration, the terms of the DIP Loan Documents, including the fees imposed

thereunder, constitute the best terms on which the Debtors could obtain the postpetition financing

necessary to maintain their ongoing business operations and fund their chapter 11 cases.

Moreover, the DIP Fees are customary and usual and in line with DIP Financings of this kind. The

Debtors considered the DIP Fees when determining in their sound business judgment whether the

DIP Loan Documents constituted the best terms on which the Debtors could obtain sufficient DIP

Financing. The Debtors believe paying these fees in order to obtain the DIP Financing is in the

best interests.

                                           GOOD FAITH

                   69.   The terms and conditions of the DIP Facility and the use of Cash Collateral

are fair and reasonable and were negotiated by the parties in good faith and at arm’s length.

Therefore, the DIP Lenders should be accorded the benefits of section 364(e) of the Bankruptcy

Code to the extent any or all of the provisions of the DIP Facility, or any interim or final order of




                                                  41
              Case 20-10475-BLS          Doc 11    Filed 03/03/20     Page 42 of 46




this Court pertaining thereto, are hereafter modified, vacated, stayed or terminated by subsequent

order of this or any other court.

                       MODIFICATION OF AUTOMATIC STAY IS WARRANTED

                 70.     The relief requested herein contemplates a modification of the automatic

stay to permit the Debtors to, among other things, (a) grant the security interests, liens, and

superpriority claims described above with respect to the Prepetition Secured Parties, as applicable,

and to perform such acts as may be requested to assure the perfection and priority of such security

interests and liens; (b) upon the occurrence of an Event of Default (as defined in the DIP Loan

Documents), subject to the “Remedies Notice Period” as set forth in the proposed DIP Orders, for

the DIP Agent and/or DIP Lenders to exercise any remedies available to them; and (c) implement

the terms of the proposed DIP Orders, including payment of all amounts referred to in the DIP

Documents. Stay modifications of this kind are ordinary and standard features of postpetition

financing facilities and, in the Debtors’ business judgment, are appropriate under the present

circumstances.

                 REQUEST FOR HEARING AND AUTHORITY TO
             MAKE INTERIM BORROWINGS UNDER THE DIP FACILITY

                 71.     Bankruptcy Rules 4001(b) and (c) provide that a final hearing on a motion

to obtain credit pursuant to section 364 of the Bankruptcy Code may not be commenced earlier

than fourteen (14) days after the service of such motion. See FED. R. BANKR. P. 4001(b)(2) and

(c)(2).   Upon request, however, the Court is empowered to conduct a preliminary expedited

hearing on the motion and authorize the obtaining of credit to the extent necessary to avoid

immediate and irreparable harm to a debtor’s estate. See id.; see also Local Rule 4001-2(b).

                 72.     The Debtors request that the Court hold and conduct an interim hearing

immediately to consider entry of the Proposed Interim Order authorizing the Debtors from and


                                                  42
                Case 20-10475-BLS        Doc 11     Filed 03/03/20      Page 43 of 46




after the entry of the Proposed Interim Order until the Final Hearing to borrow the Interim Amount

under the DIP Facility as provided therein. As set forth herein, this is the minimum amount of

relief requested that will provide the Debtors with sufficient liquidity to operate their businesses,

administer the Chapter 11 Cases until the Final Hearing and continue their orderly sales process.

Absent this relief, the Debtors would be forced to immediately halt the sale process and terminate

their operations. Under these circumstances and in light of the risk of immediate and irreparable

harm and prejudice to their estates and all parties in interest, the Debtors submit that interim relief

is warranted.

                                        FINAL HEARING

                 73.   Pursuant to Bankruptcy Rules 4001(b)(2) and (c)(2), the Debtors further

respectfully request that this Court set a date for the Final Hearing and authorize it to serve a copy

of the signed Proposed Interim Order, which fixes the time and date for the filing of objections, by

first-class mail upon the Notice Parties (as defined below).

                                  RESERVATION OF RIGHTS

                 74.   Nothing contained herein is or should be construed as: (a) an admission as

to the validity of any claim against the Debtors, (b) a waiver of the Debtors’ rights to dispute the

amount of, basis for, or validity of any claim against the Debtors, (c) a waiver of any claims or

causes of action that may exist against any creditor or interest holder, (d) a promise to pay any

claim, (e) an approval, assumption, adoption, or rejection of any agreement, contract, program,

policy, or lease between the Debtors and any third party under section 365 of the Bankruptcy Code,

or (f) otherwise affecting the Debtors’ rights under section 365 of the Bankruptcy Code to assume

or reject any executory contract or unexpired lease. If the Court grants the relief sought herein,

any payment made pursuant to the Court’s order is not intended to be and should not be construed



                                                  43
              Case 20-10475-BLS          Doc 11     Filed 03/03/20      Page 44 of 46




as an admission to the validity of any claim or a waiver of the Debtors’ rights to subsequently

dispute such claim.

                     DEBTORS HAVE SATISFIED BANKRUPTCY RULE 6003(b)

               75.     Bankruptcy Rule 6003 provides that the relief requested in this Motion may

be granted if the “relief is necessary to avoid immediate and irreparable harm.” Fed. R. Bankr. P.

6003; see also In re First NLC Fin. Servs., LLC, 382 B.R. 547, 549-50 (Bankr. S.D. Fla. 2008)

(holding that Bankruptcy Rule 6003 permits entry of retention orders on an interim basis to avoid

irreparable harm). The Third Circuit has interpreted the language “immediate and irreparable

harm” in the context of preliminary injunctions. In that context, the Third Circuit has instructed

that irreparable harm is that which “cannot be redressed by a legal or an equitable remedy

following a trial.” Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir.

1989). The Debtors submit that, for the reasons already set forth herein, the relief requested in this

Motion is necessary to avoid immediate and irreparable harm.

                WAIVER OF STAY UNDER BANKRUPTCY RULE 6004(h)

               76.     The Debtors also request that the Court waive the stay imposed by

Bankruptcy Rule 6004(h), which provides that “[a]n order authorizing the use, sale, or lease of

property other than cash collateral is stayed until the expiration of 14 days after entry of the order,

unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). As described above, the relief that

the Debtors seek in this Motion is necessary for the Debtors to operate without interruption and to

preserve value for their estates. Accordingly, the Debtors respectfully request that the Court waive

the 14-day stay imposed by Bankruptcy Rule 6004(h), to the extent applicable, as the exigent

nature of the relief sought herein justifies immediate relief.




                                                  44
               Case 20-10475-BLS         Doc 11     Filed 03/03/20      Page 45 of 46




                                              NOTICE

                77.    The Debtors will provide notice of this motion to: (a) the Office of the U.S.

Trustee for the District of Delaware; (b) the holders of the seventy-five (75) largest unsecured

claims against the Debtors on a consolidated basis; (c) King & Spalding LLP and Hunton Andrews

Kurth LLP, as counsel to the agent under the Debtors’ prepetition first lien debt facility and the

Debtors’ proposed debtor-in-possession financing facility; (d) Morgan, Lewis & Bockius, LLP, as

counsel to the agent under the Debtors’ prepetition second lien debt facility; (e) all other holders

of other debt instruments issued by the Debtors; (f) all parties asserting liens against the Debtors’

assets; (g) counsel to equity holders of CW Parent; (h) the state attorneys general for all states in

which the Debtors operate; (i) the U.S. Attorney’s Office for the District of Delaware; (j) the

Internal Revenue Service; and (k) any party that requests service pursuant to Bankruptcy Rule

2002 (collectively, the “Notice Parties”). As the Motion is seeking “first day” relief, within two

business days after the hearing on the Motion, the Debtors will serve copies of the Motion and any

order entered respecting the Motion as required by Local Rule 9013-1(m)(iv). The Debtors submit

that, in light of the nature of the relief requested, no other or further notice need be given.

                                      NO PRIOR REQUEST

                78.    No prior request for the relief sought herein has been made to this or any

other court.

                            [Remainder of page left blank intentionally]




                                                  45
             Case 20-10475-BLS       Doc 11    Filed 03/03/20    Page 46 of 46




              WHEREFORE, the Debtors respectfully request that the Court (a) enter the

Proposed Interim Order and Proposed Final Order and (b) grant such other and further relief as

may be just and proper.

 Dated: March 3, 2020                 /s/ Domenic E. Pacitti
        Wilmington, Delaware          KLEHR HARRISON HARVEY BRANZBURG LLP
                                      Domenic E. Pacitti (DE Bar No. 3989)
                                      Michael W. Yurkewicz (DE Bar No. 4165)
                                      919 N. Market Street, Suite 1000
                                      Wilmington, DE 19801
                                      Telephone: (302) 426-1189
                                      Facsimile: (302) 426-9193

                                      -and-

                                      KLEHR HARRISON HARVEY BRANZBURG LLP
                                      Morton R. Branzburg (pro hac vice pending)
                                      1835 Market Street, 14th Floor
                                      Philadelphia, PA 19103
                                      Telephone: (215) 569-2700
                                      Facsimile: (215) 568-6603

                                      -and-

                                      KATTEN MUCHIN ROSENMAN LLP
                                      Steven J. Reisman (pro hac vice pending)
                                      Bryan M. Kotliar (pro hac vice pending)
                                      575 Madison Avenue
                                      New York, NY 10022
                                      Telephone: (212) 940-8800
                                      Facsimile: (212) 940-8876

                                      -and-

                                      KATTEN MUCHIN ROSENMAN LLP
                                      Peter A. Siddiqui (pro hac vice pending)
                                      525 W. Monroe Street
                                      Chicago, IL 60661
                                      Telephone: (312) 902-5200
                                      Facsimile: (312) 902-1061

                                      Proposed Attorneys for the Debtors
                                      and Debtors in Possession




                                              46
